Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of January 26, 2011 (this “First Amendment”), to the
Credit Agreement, dated as of April 10, 2007 (as amended, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among Domus
Intermediate Holdings Corp. (“Holdings”), Realogy Corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A. (“JPMorgan Chase Bank”), as administrative agent (the “Administrative
Agent”), and the other agents from time to time party thereto.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Required Lenders amend the Credit
Agreement and the Required Lenders are willing to agree to such amendments on
the terms and subject to the conditions of this Amendment;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by:

(a) adding the following terms in appropriate alphabetical order:

“Available Unused Credit Linked Deposits” shall mean, with respect to a
Synthetic L/C Lender, an amount equal to the amount by which (i) the Credit
Linked Deposits of such Synthetic L/C Lender at such time exceeds (ii) the
Synthetic L/C Exposure of such Synthetic L/C Lender at such time.

“Existing Revolving Facility” shall mean the Revolving Facility Commitments
(excluding any Incremental Revolving Facility Commitments) and the extensions of
credit made thereunder by the applicable Revolving Facility Lenders.

“Existing Synthetic L/C Facility” shall mean the Credit-Linked Deposits and the
Synthetic Letters of Credit other than with respect to the Extended Synthetic
L/C Commitments.

“Extended First Lien Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.20(e).

“Extended Second Lien Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

“Extended Synthetic L/C Commitment” shall have the meaning assigned to such term
in Section 2.20(e).

“Extended Term Loan” shall mean an Extended First Lien Term Loan, an Extended
Second Lien Term Loan or an Extended Incremental Junior Term Loan, as
applicable.



--------------------------------------------------------------------------------

“Extending First Lien Lender” shall have the meaning assigned to such term in
Section 2.20(e).

“Extending Incremental Junior Term Lender” shall have the meaning assigned to
such term in Section 2.20(e).

“Extended Incremental Junior Term Loan” shall have the meaning assigned to such
term in Section 2.20(e).

“Extending Lender” shall mean an Extending First Lien Lender, an Extending
Second Lien Term Lender or an Extending Incremental Junior Term Lender, as
applicable.

“Extending Prepayment Accepting Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extending Prepayment Declining Lender” shall have the meaning assigned thereto
in Section 2.11(g).

“Extending Second Lien Term Lender” shall have the meaning assigned to such term
in Section 2.20(e).

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

“Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

“First Amendment” shall mean the First Amendment, dated as of January 26, 2011
to this Agreement.

“First Amendment Effective Date” shall mean the date on which the conditions to
effectiveness of the First Amendment set forth in Section 14 of the First
Amendment are satisfied or waived.

“First and a Half Lien Intercreditor Agreement” shall mean an intercreditor
agreement reasonably satisfactory to the Administrative Agent establishing the
rights and benefits to the Collateral of the First Lien Lenders and the holders
of First and a Half Lien Refinancing Notes or representatives thereof, which
intercreditor agreement shall be substantially in the form attached hereto as
Exhibit E.

“First and a Half Lien Refinancing Notes” shall mean First Lien Refinancing
Notes secured on a junior basis to the Term B Loans, but secured on a senior
basis to the Second Lien Term Loans.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
reasonably satisfactory to the Administrative Agent establishing the rights and
benefits on a pari passu basis to the Collateral of the First Lien Lenders and
the holders of First Lien Refinancing Notes intended to be secured on a pari
passu basis with the First Lien Term Loans or representatives thereof.

“First Lien Lenders” shall have the meaning assigned to such term in the Second
Lien Incremental Assumption Agreement.

“First Lien Net Proceeds” shall mean 100% (or 90% in the case of First Lien
Refinancing Notes secured on a pari passu basis with or junior to the Second
Lien Term Loans or, if the Second Lien Term Loans have been paid in full, the
First and a Half Refinancing Notes) of the Net Cash Proceeds from the issuance,
incurrence or sale of First Lien Refinancing Notes.

 

2



--------------------------------------------------------------------------------

“First Lien Refinancing Notes” shall mean (i) senior secured notes or loans of
the Borrower (which notes or loans may be secured on a pari passu basis with or
junior to the Term B Loans) incurred on or after the First Amendment Effective
Date for purposes of refinancing Indebtedness (a) the terms of which do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the date that is 91 days following the maturity date of the
Indebtedness being refinanced with the proceeds of such notes or loans (other
than customary offers to repurchase upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default) and
(b) the covenants, events of default, guarantees, collateral and other terms of
which (other than interest rate and redemption premiums), taken as a whole, are
not more restrictive to the Borrower and the Subsidiaries than those agreed by
the Borrower with the Administrative Agent or at least one nationally recognized
non-affiliated investment bank as appropriate for widely distributed senior
secured notes or loans of the Borrower (which investment bank may be an
underwriter, initial purchaser, placement agent or arranger of such notes or
loans) as reasonably evidenced to the Administrative Agent at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, and (ii) any refinancing,
refunding, renewal, replacement, defeasance or extension of any First Lien
Refinancing Notes; provided that in connection with any such refinancing,
refunding, renewal, replacement, defeasance or extension (in each case, a
“refinancing,” with correlatives of such term having a similar meaning), (w) the
principal amount of any such refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced outstanding immediately
prior to such refinancing (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (x) such
refinancing Indebtedness otherwise complies with this definition, (y) such
refinancing Indebtedness is secured on a pari passu basis with or junior to the
Indebtedness being refinanced and (z) if such Indebtedness is secured on a
senior basis to the Second Lien Term Loans, the aggregate principal amount of
such refinancing Indebtedness (including amounts attributable to amounts set
forth in the parenthetical to subclause (w) above) does not exceed the principal
amount of the Indebtedness being refinanced, provided that this clause (z) shall
not apply if the Second Lien Term Loans are paid in full or if the Required
Second Lien Term Lenders have become parties to the First Amendment or have
otherwise agreed that this clause (z) shall not apply in a manner reasonably
satisfactory to the Administrative Agent. Notes issued by the Borrower in
exchange for any First Lien Refinancing Notes in accordance with the terms of a
registration rights agreement entered into in connection with the issuance of
such First Lien Refinancing Notes shall also be considered First Lien
Refinancing Notes.

“First Lien Term Lenders” shall mean collectively, Lenders with respect to the
Term B Loans and Incremental Term Lenders with respect to Loans secured on a
pari passu basis with the Term B Loans.

“First Lien Term Loans” shall mean the Term B Loans and/or Incremental Term
Loans that are secured on a pari passu basis with the Term B Loans.

“First Priority Creditors” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“First Priority Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Incremental Junior Term Lenders” shall mean, collectively, Lenders with respect
to the Incremental Junior Term Loans.

 

3



--------------------------------------------------------------------------------

“Incremental Junior Term Loan” shall mean any Incremental Term Loan that is
secured by a Lien on the Collateral that is junior to the Lien on the Collateral
of the Second Lien Term Loans (or, if the Second Lien Term Loans have been paid
in full, the First and a Half Refinancing Notes).

“Incremental Revolving Facility” shall mean any Incremental Revolving Facility
Commitments and the extensions of credit made thereunder by the applicable
Revolving Facility Lenders.

“Incremental Synthetic L/C Facility” shall mean the Credit-Linked Deposits and
the Synthetic Letters of Credit with respect to the Extended Synthetic L/C
Commitments.

“Incremental Term Loan Facility” shall mean any series of Incremental Term Loans
established pursuant to an Incremental Assumption Agreement.

“Intercreditor Agreement” shall have the meaning assigned to such term in the
Second Lien Incremental Assumption Agreement.

“Junior Refinancing Indebtedness” shall mean Indebtedness of the Borrower that
is either unsecured or secured on a pari passu basis with or junior to the
Second Lien Term Loans (or, if the Second Lien Term Loans have been paid in
full, secured on a pari passu basis with or junior to any First and a Half Lien
Refinancing Notes) and is incurred after the First Amendment Effective Date
(a) the terms of which do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is 91 days
following the maturity date of the Indebtedness being refinanced with the
proceeds of such Junior Refinancing Indebtedness (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) and (b) the covenants, events of
default, guarantees, collateral and other terms of such Indebtedness (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those agreed by the
Borrower with the Administrative Agent or at least one nationally recognized
non-affiliated investment bank as appropriate for widely distributed unsecured
or junior secured notes or loans of the Borrower (which investment bank may be
an underwriter, initial purchaser, placement agent or arranger of such
Indebtedness) as reasonably evidenced to the Administrative Agent at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness. Notes issued by the
Borrower in exchange for any Junior Refinancing Indebtedness in accordance with
the terms of a registration rights agreement entered into in connection with the
issuance of such Junior Refinancing Indebtedness shall also be considered Junior
Refinancing Indebtedness.

“Net Cash Proceeds” shall mean, with respect to any issuance or sale by any Loan
Party of Indebtedness, the cash proceeds received from such issuance or sale,
net of all taxes and fees (including financial advisory and investment banking
fees), underwriting discounts, commissions, costs and other expenses (including
legal fees and expenses), in each case incurred in connection with such issuance
or sale.

“Prepaid Extending Lender” shall have the meaning assigned thereto in
Section 2.11(g).

“Second Lien Incremental Assumption Agreement” shall mean the Incremental
Assumption Agreement, dated as of September 29, 2009, among Holdings, the
borrower, the Second Lien Term Lenders, the Administrative Agent and Wilmington
Trust Company, as Collateral Agent for the Second Priority Secured Parties.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
reasonably satisfactory to the Administrative Agent establishing the rights and
benefits on a pari passu basis to the

 

4



--------------------------------------------------------------------------------

Collateral of the Second Lien Term Lenders and the holders of First Lien
Refinancing Notes intended to be secured on a pari passu basis with the Second
Priority Obligations or representatives thereof.

“Second Lien Term Facility” shall mean the Incremental Term Loan Facility under
which the Second Lien Term Loans were made.

“Second Priority Obligations” shall have the meaning assigned to such term in
the Intercreditor Agreement.

(b) amending and restating clause (d) of the definition of “Cumulative Credit”
as follows:

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash)
(x) from the sale of Equity Interests of Holdings or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower and common Equity Interests of the Borrower issued upon a
conversion or exchange of Indebtedness of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary not previously applied for a
purpose other than use in the Cumulative Credit and (y) on and after the date of
the effectiveness of a Borrower Qualified IPO, received by Borrower from the
sale of Equity Interests of the Borrower (including in connection with a
Borrower Qualified IPO and upon exercise of warrants or options); provided, that
this clause (d) shall exclude (i) Permitted Cure Securities and the proceeds
thereof, (ii) sales of Equity Interests financed as contemplated by
Section 6.04(e) and (iii) any amounts used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C), plus

(c) amending and restating the definition of “Facility” as follows:

“Facility” shall mean any of (a) any Term Facility (which, as applicable, shall
include any Term B Facility and/or any Incremental Term Facility), (b) any
Revolving Facility (which, as applicable, shall include the Existing Revolving
Facility and/or any Incremental Revolving Facility) or (c) the Synthetic L/C
Facility (which , as applicable, shall include the Existing Synthetic L/C
Facility or any Incremental Synthetic L/C Facility), as the context may require.

(d) amending and restating the definition of “Incremental Amount” as follows:

“Incremental Amount” shall mean, at any time (a) prior to the First Amendment
Effective Date, the excess, if any of (i) $650 million over (ii) the aggregate
amount of all Incremental Term Loan Commitments and Incremental Revolving
Facility Commitments established prior to such time pursuant to Section 2.20 and
(b) on or after the First Amendment Effective Date, the excess, if any of
(i) $350 million over (ii) the aggregate amount of all Incremental Term Loan
Commitments established after the First Amendment Effective Date but prior to
such time pursuant to Section 2.20.

(e) amending the definition of “Incremental Assumption Agreement” contained
therein by inserting immediately before the “.” therein the phrase “and/or First
Lien Lenders with respect to Extended Synthetic L/C Commitments”.

(f) amending and restating the definition of “Loan Documents” as follows:

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any Incremental Assumption Agreement, any Promissory Note and any
amendments or supplements to the foregoing; provided that for purposes of the
expense reimbursement and indemnity provisions in Section 10.05 only, the
agreements governing any First Lien Refinancing Notes shall be deemed to be Loan
Documents.

 

5



--------------------------------------------------------------------------------

(g) amending and restating the final proviso of the definition of “Permitted
Refinancing Indebtedness” as follows:

; provided, however, that any Lien on Collateral securing Permitted Refinancing
Indebtedness incurred pursuant to Section 6.01(b) shall be subordinated to the
Liens granted to the First Lien Lenders under the Loan Documents and an
intercreditor agreement reasonably satisfactory to the Administrative Agent
shall be entered into providing that such new Liens will be subordinated to the
Liens granted to the First Lien Lenders under the Loan Documents on customary
terms.

(h) amending and restating the definition of “Revolving Maturity Date” as
follows:

“Revolving Facility Maturity Date” shall mean April 10, 2013 or, with respect to
any Incremental Revolving Facility, the maturity date thereof specified in the
Incremental Assumption Agreement with respect thereto.

(i) amending and restating the definition of “Security Documents” as follows:

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements, the Intercreditor Agreement, the First Lien
Intercreditor Agreement, the First and a Half Lien Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any other intercreditor agreement
executed and delivered pursuant to Section 6.02 and each of the security
agreements and other instruments and documents executed and delivered with
respect to the Loans and Commitments pursuant to any of the foregoing or
pursuant to Section 5.09 or any Incremental Assumption Agreement.

(j) amending the definition of “Senior Secured Leverage Ratio” by inserting
immediately before the “.” therein the following:

; provided further that solely for purposes of the definition of “Net Proceeds”,
the definition of “Required Percentage”, Section 2.11(b), Indebtedness incurred
pursuant to Section 6.01(h), Restricted Payments made pursuant to
Section 6.06(e) and any payment or distribution with respect to any preferred
Equity Interests or any Disqualified Stock with the Cumulative Credit pursuant
to Section 6.09(b)(i)(F), the aggregate principal amount of First and a Half
Lien Refinancing Notes (and any Permitted Refinancing Indebtedness and other
Indebtedness that is secured on a pari passu basis therewith) of the Borrower
and its Subsidiaries outstanding at such date shall be included in the
calculation of Total Senior Secured Net Debt

(k) amending and restating the definition of “Synthetic L/C Maturity Date” as
follows:

“Synthetic L/C Maturity Date” shall mean April 10, 2013 or, with respect to any
Incremental Synthetic L/C Facility, the maturity date thereof specified in the
Incremental Assumption Agreement with respect thereto.

(l) amending the definition of “Total Senior Secured Net Debt” by inserting,
after the phrase “without duplication, Indebtedness” the parenthetical “(other
than, except as otherwise provided in the definition of Senior Secured Leverage
Ratio, any First and a Half Lien Refinancing Notes and any other Indebtedness
that is secured on a pari passu basis with or junior to the First and a Half
Lien Refinancing Notes)”.

 

6



--------------------------------------------------------------------------------

SECTION 3. Amendment to Article I of the Credit Agreement. Article I of the
Credit Agreement is hereby amended by adding the following Section 1.04:

SECTION 1.04. Second Lien Incremental Assumption Agreement; Intercreditor
Agreement. Terms defined in the Second Lien Incremental Assumption Agreement or
in the Intercreditor Agreement but not defined (or redefined) herein shall have
the meanings assigned to such terms in the Second Lien Incremental Assumption
Agreement or Intercreditor Agreement, as applicable. For the avoidance of doubt,
the Second Lien Security Documents and the Intercreditor Agreement, as well as
any other intercreditor agreement contemplated hereby, shall be Security
Documents and the Second Lien Incremental Assumption Agreement shall be a Loan
Document.

SECTION 4. Amendments to Section 2.11 of the Credit Agreement. Section 2.11 of
the Credit Agreement is hereby amended by:

(a) amending and restating clause (b) thereof as follows:

(b) Promptly upon receipt thereof by Holdings or any of its Subsidiaries (or
after a Borrower Qualified IPO, the Borrower and its Subsidiaries), all Net
Proceeds shall be applied to prepay Term Loans in accordance with paragraphs
(c) and (d) of Section 2.10. Notwithstanding the foregoing, the Borrower may
(i) use a portion of such Net Proceeds pursuant to clause (a) of the definition
thereof to prepay or repurchase First Lien Refinancing Notes secured on a pari
passu basis with the Term B Loans to the extent any agreement governing such
First Lien Refinancing Notes requires the Borrower to prepay or make an offer to
purchase such First Lien Refinancing Notes with the proceeds of such Asset Sale,
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such First Lien Refinancing Notes and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount (or, in the case of First Lien Refinancing Notes issued at less than its
principal amount at maturity, the accreted value thereof) of such First Lien
Refinancing Notes and the outstanding principal amount of Term Loans (excluding
the Second Lien Term Loans), and (ii) retain Net Proceeds pursuant to clause
(b) of the definition thereof, provided that the Senior Secured Leverage Ratio
on the last day of the Borrower’s then most recently completed fiscal quarter
for which financial statements are available shall be less than or equal to 2.50
to 1.00.

(b) inserting the following new clause (g) at the end thereof:

(g) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.11(a) or (f) or Section 2.18(c) (which provisions shall not
be applicable to this Section 2.11(g))) or any other Loan Document, to the
extent the Borrower receives First Lien Net Proceeds (other than any First Lien
Net Proceeds in respect of any First Lien Refinancing Notes that Refinanced
prior issued, sold or incurred First Lien Refinancing Notes the First Lien Net
Proceeds of which were applied as required by this Section 2.11(g)), the
Borrower shall elect to either (x) apply the aggregate amount of such First Lien
Net Proceeds to prepay the First Lien Term Loans at par on a pro rata basis on
or prior to the third Business Day following the receipt of such First Lien Net
Proceeds, (y) with respect to any Extension Offer made in connection with the
receipt of such First Lien Net Proceeds, apply the aggregate amount of such
First Lien Net Proceeds to prepay the First Lien Term Loans of each First Lien
Term Lender agreeing to such Extension (each such Extending Lender, a “Prepaid
Extending Lender”) at par on a pro rata basis among such Prepaid Extending
Lenders on or prior to the third Business Day following the receipt of such
First Lien Net Proceeds; provided that, to the extent that such Extending
Lenders are individually permitted under the applicable Incremental Assumption
Agreement to decline their respective shares of such prepayment (which election
shall be permitted hereunder to the

 

7



--------------------------------------------------------------------------------

extent permitted in the applicable Incremental Assumption Agreement and made in
accordance with the terms thereof), and any such Extending Lender makes such an
election to decline its share of such prepayment, such declined amount shall
instead be applied to prepay the First Lien Term Loans of each First Lien Term
Lender agreeing to such Extension and not electing to decline its share of such
prepayment (each such Extending Lender, an “Extending Prepayment Accepting
Lender”) at par on a pro rata basis among such Extending Prepayment Accepting
Lenders on or prior to the third Business Day following the receipt of such
First Lien Net Proceeds; provided further that, to the extent that the foregoing
proviso is applicable and the aggregate declined amounts exceed the aggregate
amount of the remaining First Lien Loans of the Extending Prepayment Accepting
Lenders, such excess First Lien Net Proceeds shall then be used to prepay the
First Lien Term Loans of each First Lien Term Lender agreeing to such Extension
but electing to decline its share of such prepayment (each such Extending
Lender, an “Extending Prepayment Declining Lender”) at par on a pro rata basis
among such Extending Prepayment Declining Lenders (which Lenders, for the
avoidance of doubt, shall not be permitted to decline such prepayment) on or
prior to the fourth Business Day following the receipt of such First Lien Net
Proceeds; provided further that, to the extent that the aggregate declined
amounts exceed the aggregate amount to be paid to Prepaid Extending Lenders
after giving effect to the foregoing provisos, such excess shall then be used in
accordance with clause (x) hereof on or prior to the fourth Business Day
following the receipt of such First Lien Net Proceeds or (z) to the extent
permitted pursuant to the Incremental Assumption Agreement with respect to any
Extension of Loans and/or Commitments made pursuant to an Extension Offer, apply
the aggregate amount of such First Lien Net Proceeds to prepay Term Loans or
permanently reduce Revolving Facility Commitments that did not participate in
such Extension Offer (“Non-Extending Lenders”) at par on a pro rata basis on or
prior to the third Business Day following the receipt of such First Lien Net
Proceeds; provided that to the extent that the First Lien Net Proceeds exceed
the aggregate amount to be paid to the Non-Extending Lenders, such excess First
Lien Net Proceeds shall be used in accordance with clause (x) hereof on or prior
to the fourth Business Day following the receipt of such First Lien Net
Proceeds. If the related First Lien Refinancing Notes are secured on a senior
basis to the Second Lien Term Loans, the aggregate principal amount of such
First Lien Refinancing Notes (for the avoidance of doubt, without deduction for
amounts attributable to unpaid accrued interest and premium (including tender
premiums) with respect to the First Lien Term Loans being refinanced with the
proceeds of such First Lien Refinancing Notes and underwriting discounts,
defeasance costs, fees, commissions and expenses relating to such First Lien
Refinancing Notes) shall not exceed the outstanding principal amount of the
First Lien Term Loans being refinanced, provided that this sentence shall not
apply if the Second Lien Term Loans have been paid in full or the Required
Second Lien Term Lenders have become parties to the First Amendment or have
otherwise agreed that this sentence shall not apply in a manner reasonably
satisfactory to the Administrative Agent.

SECTION 5. Amendments to Section 2.20 of the Credit Agreement. Section 2.20 of
the Credit Agreement is hereby amended by:

(a) deleting the amount “$650 million” in clause (a) thereof and substituting in
lieu thereof the amount “$1.0 billion”;

(b) inserting the following new proviso at the end of the first sentence of
clause (a) thereof, immediately before the “.”:

; provided further that from and after the First Amendment Effective Date, the
Borrower shall not request Incremental Revolving Facility Commitments and shall
only request Incremental Term Loan Commitments for Incremental Term Loans that
are secured by a Lien on the Collateral that is junior to the Lien on the
Collateral securing the Second Lien Term Loans (or, if the Second Lien Term
Loans have been paid in full, the First Lien Term Loans).

 

8



--------------------------------------------------------------------------------

(c) inserting the following new clauses at the end of such Section:

(e) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (l) of this Section 2.20)) or any other Loan Document, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of a
particular Facility on a pro rata basis (“Extension Offers”), the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s First Lien Term Loans, Second Lien Term
Loans, Incremental Junior Term Loans or the Synthetic L/C Commitments or
Revolving Facility Commitments as applicable to each such Lender and to
otherwise modify the terms of such Lender’s First Lien Term Loans, Second Lien
Term Loans, Incremental Junior Term Loans, the Synthetic L/C Commitments (or
Credit-Linked Deposit) or Revolving Facility Commitment pursuant to the terms of
the relevant Extension Offer (including increasing the interest rate or fees
and/or modifying the amortization schedule in respect thereof). Any such
extension (an “Extension”) agreed to between the Borrower and any such First
Lien Lender (an “Extending First Lien Lender”), Second Lien Term Lender (an
“Extending Second Lien Term Lender”) or Incremental Junior Term Lender (an
“Extending Incremental Junior Term Lender”) will be established under the Credit
Agreement by (i) implementing an Incremental Term Loan for such Lender (if such
Lender is extending an existing First Lien Term Loan (such extended First Lien
Term Loan, an “Extended First Lien Term Loan”), Second Lien Term Loan (such
extended Second Lien Term Loan, an “Extended Second Lien Term Loan”) or
Incremental Junior Term Loan (such extended Incremental Junior Term Loan, an
“Extended Incremental Junior Term Loan”)), (ii) implementing an Incremental
Revolving Facility Commitment for such Lender (if such Lender is extending an
existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment”)) and (iii) with respect
to any extension of a Synthetic L/C Maturity Date (such extended Credit-Linked
Deposit, an “Extended Synthetic L/C Commitment”), deeming the Credit Agreement
amended such that references to Synthetic L/C Commitments (and any related
definitions and terms) shall be deemed to include the Extended Synthetic L/C
Commitments where necessary to carry out the intent of this Section. The
Borrower shall not be required to make Extension Offers on a pro rata basis
across the First Lien Term Loans, Second Lien Term Loans, Incremental Junior
Term Loans, Revolving Facility Commitments and Credit-Linked Deposits, and the
Borrower shall be permitted to elect whether any such Election Offer shall apply
to the First Lien Term Loans, Second Lien Term Loans, Incremental Junior Term
Loans, Revolving Facility Commitments or Credit-Linked Deposits (or any
combination thereof).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended First Lien Term Loans, Extended Second Lien Term Loans, Extended
Incremental Junior Term Loans, Extended Revolving Facility Commitments and/or
Extended Synthetic L/C Commitments, as applicable, of such Extending Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Extended First Lien Term Loans, Extended Second Lien Term Loans, Extended
Incremental Junior Term Loans, Extended Revolving Facility Commitments and/or
Extended Synthetic L/C Commitments, as the case may be; provided that (i) except
as to interest rates, fees, amortization, final maturity date and participation
in prepayments (which shall, subject to clauses (ii) and (iii) of this proviso,
be determined by the Borrower and set forth in the Extension Offer), the
Extended First Lien Term Loans shall have (x) the same terms as the Term B Loans
or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended First Lien
Term Loans shall be later than the Term B Facility Maturity Date, (iii) the
weighted average life to maturity of any Extended First Lien Term Loans shall be
longer than the remaining weighted average life to maturity of the Term B Loans,
(iv) except as to interest rates, fees, amortization, final maturity date and
participation in prepayments (which shall, subject to clauses (v) and (vi) of
this proviso, be determined by the Borrower and set forth in the Extension
Offer),

 

9



--------------------------------------------------------------------------------

the Extended Second Lien Term Loans shall have (x) the same terms as the Second
Lien Term Loans or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent, (v) the final maturity date of any Extended Second
Lien Term Loans shall be later than October 15, 2017, (vi) the weighted average
life to maturity of any Extended Second Lien Term Loans shall be longer than the
remaining weighted average life to maturity of the Second Lien Term Loans,
(vii) except as to interest rates, fees, amortization, final maturity date and
participation in prepayments (which shall, subject to clauses (viii) and (ix) of
this proviso, be determined by the Borrower and set forth in the Extension
Offer), the Extended Incremental Junior Term Loans shall have (x) the same terms
as the Incremental Junior Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (viii) the final maturity
date of any Extended Incremental Junior Term Loans shall be later than the
maturity date for the Incremental Junior Term Loans, (ix) the weighted average
life to maturity of any Extended Incremental Junior Term Loans shall be longer
than the remaining weighted average life to maturity of the Incremental Junior
Term Loans, (x) except as to interest rates, fees and final maturity, any
Extended Revolving Loan Commitment (other than as contemplated by
Section 2.20(h)) shall be a Revolving Loan Commitment with the same terms as the
Revolving Facility Loans, (xi) except as to interest rates, fees and final
maturity, any Extended Synthetic L/C Commitment shall be a Credit-Linked Deposit
with the same terms as the Credit-Linked Deposits and (xii) other than as set
forth in Section 2.11(g), any Extended Term Loans, Extended Revolving Facility
Commitments and Extended Synthetic L/C Commitments may participate on a pro rata
basis or a less than pro rata basis (but not on a greater than pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans, Extended Revolving Facility
Commitments and Extended Synthetic L/C Commitments, as applicable, evidenced
thereby as provided for in Section 10.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(g) Upon the effectiveness of any such Extension, the applicable Extending First
Lien Lender’s First Lien Term Loan (or applicable portion thereof) will be
automatically designated an Extended First Lien Term Loan, such Extending First
Lien Lender’s Revolving Facility Commitment (or applicable portion thereof)
will, except as contemplated by Section 2.20(h), be automatically designated an
Extended Revolving Facility Commitment, such Extending First Lien Lender’s
Credit-Linked Deposit (or applicable portion thereof) will be automatically
designated an Extended Synthetic L/C Commitment, such Extending Second Lien Term
Lender’s Second Lien Term Loan (or applicable portion thereof) will be
automatically designated an Extended Second Lien Term Loan and such Extending
Incremental Junior Term Lender’s Incremental Junior Term Loan (or applicable
portion thereof) will be automatically designated an Extended Incremental Junior
Term Loan, in each case as applicable. For purposes of the Credit Agreement and
the other Loan Documents, (i) if such Extending First Lien Lender is extending a
First Lien Term Loan (or portion thereof), such Extending First Lien Lender will
be deemed to have an Incremental Term Loan having the terms of such Extended
First Lien Term Loan, (ii) if such Extending First Lien Lender is extending a
Revolving Facility Commitment (or portion thereof), except as contemplated by
Section 2.20(h), such Extending First Lien Lender will be deemed to have an
Incremental Revolving Facility Commitment having the terms of such Extended
Revolving Facility Commitment, (iii) if such Extending First Lien Lender is
extending a Credit-Linked Deposit (or portion thereof), such Extending First
Lien lender will be deemed to have a Credit-Linked Deposit having the terms of
such Extended Synthetic L/C Commitment, (iv) if such Extending Second Lien Term
Lender is extending a Second Lien Term Loan (or portion thereof), such Extending
Second Lien Term Lender will be deemed to have an Incremental Term Loan having
the terms of such Extended Second Lien Term Loan and (v) if such Extending
Incremental Junior Term Lender is extending an Incremental Junior Term Loan (or
portion thereof), such Extending Incremental Junior Term Lender will be deemed
to have an Incremental Term Loan having the terms of such Extended Incremental
Junior Term Loan.

 

10



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary set forth in this Section 2.20,
pursuant to an Extension Offer the Borrower is hereby permitted to consummate
from time to time transactions with individual Revolving Facility Lenders that
accept the terms contained in such Extension Offers to extend the Revolving
Facility Maturity Date as applicable to each such Lender and to otherwise modify
the terms of such Lender’s Revolving Facility Commitment pursuant to the terms
of the relevant Extension Offer such that all or a portion of the Revolving
Facility Commitment that such Revolving Facility Lender chooses to extend shall
be fully drawn upon the effectiveness of such Extension, and such portion shall
be automatically converted to and designated an Extended First Lien Term Loan
with the terms set forth in the applicable Incremental Assumption Agreement, and
such Revolving Facility Lender shall be automatically designated as an Extending
First Lien Lender with respect to such Extended First Lien Term Loans. For
purposes of the Credit Agreement and the other Loan Documents, such Revolving
Facility Lender will be deemed as to such portion to have an Incremental Term
Loan that is an Extended First Lien Term Loan with the terms as set forth in the
applicable Incremental Assumption Agreement, and such Incremental Term Loan
shall be treated as a Term Loan for purposes of all prepayments (other than any
prepayments made on or promptly following the First Amendment Effective Date).
For the avoidance of doubt, the terms of such Extended First Lien Term Loans
shall have the same terms as any Tranche of other Extended First Lien Term Loans
then existing (after giving effect to the prepayment thereof on or promptly
following the First Amendment Effective Date or the applicable date of extension
thereof). For the avoidance of doubt, any portion of the Revolving Facility
Commitment of any Revolving Facility Lender that is designated as an Extended
First Lien Term Loan pursuant to this Section 2.20(h) shall cease to be part of
a Revolving Facility Commitment and shall not be part of an Extended Revolving
Facility Commitment, and the Administrative Agent shall reallocate any
participations in the Revolving Letters of Credit and require prepayments and
reborrowings of any outstanding Revolving Facility Loans so that after giving
effect thereto, such participations and Revolving Facility Loans shall be
ratable as contemplated hereby.

(i) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including this Section 2.20), (i) the aggregate amount of
Extended Term Loans, Extended Revolving Facility Commitments and Extended
Synthetic L/C Commitments will not be included in the calculation of the
Incremental Amount, (ii) no Extended Term Loan, Extended Revolving Facility
Commitment or Extended Synthetic L/C Commitment is required to be in any minimum
amount or any minimum increment, (iii) except as set forth in the applicable
Extension Offer, any Extending Lender may extend all or any portion of its First
Lien Term Loans, Second Lien Term Loans, Incremental Junior Term Loans,
Revolving Facility Commitment and/or Synthetic L/C Commitment, as applicable,
pursuant to one or more Extension Offers (subject to applicable proration in the
case of overparticipation) (including one or more extensions of any Extended
Term Loan, Extended Revolving Facility Commitment and Extended Synthetic L/C
Commitment), (iv) there shall be no condition precedent to any Extension of any
First Lien Term Loan, Second Lien Term Loan, Incremental Junior Term Loan,
Revolving Facility Loan or Credit-Linked Deposit at any time or from time to
time other than (A) delivery of notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loans, Extended Revolving Facility
Commitments and/or Extended Synthetic L/C Commitments implemented thereby and
(B) a representation by the Borrower in the applicable Incremental Assumption
Agreement that the representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the effective date
of such Extension, with the same effect as though made on and as of such date,
except to the extent any such representation or warranty expressly relates to an
earlier date (in which case such representation or warranty was true and correct
in all material respects as of such earlier date), (v) no consent of any Lender
or Agent shall be required to effectuate any Extension, other than (A) the
consent of each Lender agreeing to such Extension with respect to one or more of
its Loans and/or Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Facility Commitments and/or the Synthetic L/C
Commitments, the consent of the Issuing Bank, which consent shall not be
unreasonably withheld, (vi) all Extended First Lien Term Loans, Extended
Revolving

 

11



--------------------------------------------------------------------------------

Facility Commitments, Extended Synthetic L/C Commitments and all obligations in
respect thereof shall be Obligations under the Credit Agreement and the other
Loan Documents that are secured on a pari passu basis with the other First
Priority Obligations, (vii) all Extended Second Lien Term Loans and all
obligations in respect thereof shall be Obligations under the Credit Agreement
and the other Loan Documents that are secured on a pari passu basis with the
other Second Priority Obligations, (viii) all Extended Incremental Junior Term
Loans and all obligations in respect thereof shall be Obligations under the
Credit Agreement and the other Loan Documents that are secured (x) with a Lien
on the Collateral that is junior to the Lien on the Collateral securing the
Second Priority Obligations and (y) on a pari passu basis with the applicable
Incremental Junior Term Loans and (ix) no Lender shall be required to consent to
any extension of any Loan and/or Commitment (or any portion thereof), which
consent shall be in each Lender’s sole discretion.

(j) Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Borrower shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.

(k) In connection with any Extension of any Revolving Facility Commitments
(other than as contemplated by Section 2.20(h)), (i) the Borrower shall agree to
pay or prepay in full all Swingline Loans outstanding on or prior to the date
three Business Days prior to the Revolving Facility Maturity Date as applicable
to any non-extending Revolving Facility Lender and not borrow any Swingline
Loans thereafter until the Business Day following such Revolving Facility
Maturity Date, (ii) on such Revolving Facility Maturity Date, the participating
interests of the non-extending Revolving Facility Lenders in the continuing
Revolving Letters of Credit shall be reallocated to the extending Revolving
Facility Lenders ratably in proportion to their Extended Revolving Facility
Commitments (without regard to whether or not the conditions in Section 4.01 can
then be satisfied but subject to such Extended Revolving Facility Commitments
then being in effect) to the extent of the Available Unused Commitments with
respect to such Extended Revolving Facility Commitments after giving effect to
all other Credit Events and prepayments on such date and (iii) on such Revolving
Facility Maturity Date, to the extent the participating interests of the
non-extending Revolving Facility Lenders in the Revolving Letters of Credit are
not then reallocated pursuant to the foregoing clause (ii), the Borrower shall
provide cash collateral or a back-to-back letter of credit in respect of the
non-reallocated portion as contemplated by Section 2.05(c). If, for any reason,
such cash collateral or back-to-back letter of credit is not provided or, as a
result of the condition contained in the first parenthetical clause of
clause (ii) of the preceding sentence, the reallocation contemplated by said
clause (ii) does not occur, the non-extending Revolving Facility Lenders shall
continue to be responsible for their participating interests in the Revolving
Letters of Credit. Commencing with such Revolving Facility Maturity Date, the
Revolving Letter of Credit Sublimit shall be as agreed with the Revolving
Facility Lenders having Extended Revolving Facility Commitments. If at any time
the Revolving Facility Maturity Date applicable to any Extended Revolving
Facility Commitments is on or after the Synthetic L/C Maturity Date, the fourth
sentence of Section 2.05(a) shall not apply from and after the last Revolving
Facility Maturity Date applicable to any non-extending Revolving Facility
Lenders prior to the Synthetic L/C Maturity Date. The actual or contingent
participating interests of the Revolving Facility Lenders in Swingline Loans and
Revolving Letters of Credit shall at all times be allocated ratably to all
Revolving Facility Lenders, whether extending or non-extending, having Revolving
Facility Commitments then in effect.

(l) In connection with any Extension of any Synthetic L/C Commitments, (i) on
each Synthetic L/C Maturity Date on which there are extending Synthetic L/C
Lenders, the participating interests of the non-extending Synthetic L/C Lenders
in the continuing Synthetic Letters of Credit shall be reallocated to the
extending Synthetic L/C Lenders ratably in proportion to their Extended
Synthetic L/C

 

12



--------------------------------------------------------------------------------

Commitments (without regard to whether or not the conditions in Section 4.01 can
then be satisfied but subject to such Extended Synthetic L/C Commitments then
being in effect) to the extent of the Available Unused Credit Linked Deposits
with respect to such Extended Synthetic L/C Commitments after giving effect to
all other Credit Events and prepayments on such date and (ii) on each Synthetic
L/C Maturity Date on which there are extending Synthetic L/C Lenders, to the
extent the participating interests of the non-extending Synthetic L/C Lenders in
the Synthetic Letters of Credit are not then reallocated pursuant to the
foregoing clause (i), the participating interests of the non-extending Synthetic
L/C Lenders in the continuing Synthetic Letters of Credit shall be reallocated
to the extending Revolving Facility Lenders ratably in proportion to their
Extended Revolving Facility Commitments (without regard to whether or not the
conditions in Section 4.01 can then be satisfied but subject to such Extended
Revolving Facility Commitments then being in effect) to the extent of the
Available Unused Commitments with respect to such Extended Revolving Facility
Commitments after giving effect to all other Credit Events and prepayments on
such date and (iii) on each Synthetic L/C Maturity Date on which there are
extending Synthetic L/C Lenders, to the extent the participating interests of
the non-extending Synthetic L/C Lenders in the Synthetic Letters of Credit are
not then reallocated pursuant to the foregoing clauses (i) and (ii), the
Borrower shall provide cash collateral or a back-to-back letter of credit in
respect of the non-reallocated portion as contemplated by Section 2.05(c). If,
for any reason, such cash collateral or back-to-back letter of credit is not
provided or, as a result of the condition contained in the parenthetical clauses
of clauses (i) and (ii) of the preceding sentence, the reallocation contemplated
by said clauses (i) and (ii) does not occur, the non-extending Synthetic L/C
Lenders shall continue to be responsible for their participating interests in
the Synthetic Letters of Credit. The actual or contingent participating
interests of the Synthetic L/C Lenders in Synthetic Letters of Credit shall at
all times be allocated ratably to all Synthetic L/C Lenders, whether extending
or non-extending, having Credit Linked Deposits at such time.

SECTION 6. Amendments to Section 6.01 of the Credit Agreement. Section 6.01 of
the Credit Agreement is hereby amended by (a) deleting the “and” at the end of
clause (cc) thereof, (b) deleting the “.” at the end of clause (dd) thereof and
substituting in lieu thereof “;” and (c) inserting the following new clauses at
the end thereof:

(ee) Indebtedness pursuant to any First Lien Refinancing Notes; provided that
the Borrower shall Refinance First Lien Term Loans with an amount not less than
the First Lien Net Proceeds of any First Lien Refinancing Notes to the extent
required by Section 2.11(g); and

(ff) (i) Junior Refinancing Indebtedness; provided that (x) 100% of the Net Cash
Proceeds of such Junior Refinancing Indebtedness must be used only by the
Borrower to Refinance all or any portion of the Notes (or all or any portion of
any Permitted Refinancing Indebtedness in respect thereof) or the Second Lien
Term Loans (or all or any portion of any Permitted Refinancing Indebtedness in
respect thereof) and (y) in the case of any Junior Refinancing Indebtedness that
is intended to be secured by a Lien with the same priority as the Liens that
secure the Second Lien Term Loans, at any time that Second Lien Term Loans are
outstanding, such Indebtedness shall only be used to Refinance all (but not a
portion of) the Second Lien Term Loans and (ii) any refinancing, refunding,
renewal, replacement, defeasance or extension of any Junior Refinancing
Indebtedness; provided that in connection with any such refinancing, refunding,
renewal, replacement, defeasance or extension (in each case, a “refinancing,”
with correlatives of such term having a similar meaning), (x) the principal
amount of any such refinancing Indebtedness is not greater than the principal
amount of the Indebtedness being refinanced outstanding immediately prior to
such refinancing (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses relating to such refinancing Indebtedness), (y) such
refinancing Indebtedness otherwise complies with the definition of Junior
Refinancing Indebtedness and (z) such refinancing Indebtedness is secured on a
pari passu basis with or junior to the Indebtedness being refinanced (or, in the
event the Indebtedness being refinanced is unsecured, such refinancing
Indebtedness shall be unsecured).

 

13



--------------------------------------------------------------------------------

SECTION 7. Amendments to Section 6.02 of the Credit Agreement. Section 6.02 of
the Credit Agreement is hereby amended by:

(a) amending clause (u) thereof by (i) inserting the phrase “to the First Lien
Lenders” immediately following the words “to the Liens granted” in clause
(iv) thereof, (ii) inserting the phrase “to the First Lien Lenders” immediately
following the words “such new liens will be subordinated to the Liens granted”
in clause (v) thereof and (iii) inserting immediately before the “;” therein the
phrase “, and any refinancing thereof in accordance with the incurrence of any
Permitted Refinancing Indebtedness”;

(b) deleting the word “and” at the end of clause (ii) thereof;

(c) deleting the “.” at the end of clause (jj) thereof and substituting in lieu
thereof “;”; and

(d) inserting the following clauses at the end thereof:

(kk) Liens securing obligations under any First Lien Refinancing Notes that are
(or are intended to be) secured on a pari passu basis with the First Lien Term
Loans; provided that, in each case, the Administrative Agent and a
representative for the holders thereof shall have (1) entered into a First Lien
Intercreditor Agreement or a supplement thereto, as applicable, and (2) the
obligations in respect of such Indebtedness shall be designated “First Priority
Obligations” under the Intercreditor Agreement and a representative of the
holders of such Indebtedness shall have delivered to the Administrative Agent a
supplement to the Intercreditor Agreement in accordance with Section 9.3(b)
thereof;

(ll) Liens securing obligations under First and a Half Lien Refinancing Notes;
provided that, in each case (1) the obligations in respect of such Indebtedness
shall be designated as “First Priority Obligations” under the Intercreditor
Agreement and a representative of the holders of such Indebtedness shall have
delivered to the Administrative Agent a supplement to the Intercreditor
Agreement in accordance with Section 9.3 thereof and (2) the representatives for
the holders thereof shall have entered into a First and a Half Lien
Intercreditor Agreement or a supplement thereto, as applicable; and

 

14



--------------------------------------------------------------------------------

(mm) Liens securing obligations under (i) First Lien Refinancing Notes that are
(or are intended to be) secured on a pari passu basis with or junior to the
Second Lien Term Loans (or, if the Second Lien Term Loans have been paid in
full, secured on a pari passu basis with or junior to any First and a Half Lien
Refinancing Notes) and (ii) Indebtedness permitted by Section 6.01(ff), provided
that, in each case, (1) the obligations in respect of such Indebtedness shall be
designated “Second Priority Obligations” or “Permitted Junior Priority
Obligations”, as applicable, under the Intercreditor Agreement and a
representative of the holders of such Indebtedness shall have delivered to the
Administrative Agent a supplement to the Intercreditor Agreement in accordance
with Section 9.3 thereof, (2) in the case of any First Lien Refinancing Notes
that are (or are intended to be) secured on a pari passu basis with the Second
Lien Term Loans, the Administrative Agent and a representative for the holders
thereof shall have entered into a Second Lien Intercreditor Agreement or a
supplement thereto, as applicable and (3) in the case of any First Lien
Refinancing Notes that are (or are intended to be) secured on a pari passu basis
with the Second Lien Term Loans, such Indebtedness is Permitted Refinancing
Indebtedness.

SECTION 8. Amendments to Section 6.09 of the Credit Agreement. Section 6.09 of
the Credit Agreement is hereby amended by:

(a) amending and restating Section 6.09(b)(i) as follows:

(i) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on Indebtedness outstanding under (w) the
Notes or any Permitted Refinancing Indebtedness in respect thereof, (x) the
Second Lien Term Loans or any Permitted Refinancing Indebtedness in respect
thereof (but only prior to the date on which the outstanding Obligations owed to
the First Lien Lenders (other than contingent or unliquidated obligations or
liabilities) have been paid in full and the First Lien Lenders have no further
commitment to lend under this Agreement and the Revolving L/C Exposure and
Synthetic L/C Exposure have each been reduced to zero (or cash-collateralized or
supported by back-to-back letters of credit in form and substance and from an
issuing bank satisfactory to the Administrative Agent) and each Issuing Bank has
no further obligations to issue Letters of Credit under this Agreement), (y) any
First Lien Refinancing Notes (including any First and a Half Lien Refinancing
Notes) that is secured on a junior basis to the Term B Loans, any Junior
Refinancing Indebtedness or, in each case, any Permitted Refinancing
Indebtedness in respect thereof (but only prior to the date on which the
outstanding Obligations owed to the First Lien Lenders (other than contingent or
unliquidated obligations or liabilities) have been paid in full and the First
Lien Lenders have no further commitment to lend under this Agreement and the
Revolving L/C Exposure and Synthetic L/C Exposure have each been reduced to zero
(or cash-collateralized or supported by back-to-back letters of credit in form
and substance and from an issuing bank satisfactory to the Administrative Agent)
or (z) any preferred Equity Interests or any Disqualified Stock (each of clauses
(w), (x), (y) and (z), a “Junior Financing”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) Refinancings permitted by Section 6.01(l), (r), (v),
(ee) or (ff)(ii) hereof or Section 2(e) of the Second Lien Incremental
Assumption Agreement, (B) payments of regularly scheduled interest, and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing, (C) payments or distributions in respect of all or
any portion of the Junior Financing with (x) the proceeds contributed to the
Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
direct or indirect parent of Holdings) of Equity Interests or (y) on and after
the date of the effectiveness of a Borrower Qualified IPO, the proceeds of the
issuance, sale or exchange by the Borrower of Equity Interests (including from a
Borrower Qualified IPO), in each case, made within eighteen months of the date
of such issuance, sale or exchange, (D) the conversion or exchange of any Junior
Financing to Equity Interests of Holdings or any of its direct or indirect
parents or, after the effectiveness of a Borrower Qualified IPO, the Borrower;
(E) any AHYDO Payment; (F) so long as no

 

15



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution the Borrower
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity made, in an aggregate amount, not
to exceed the sum of (x) $150.0 million and (y) so long as after giving effect
thereto, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.25 to 1.00 (or greater than 4.75 to 1.00 for payments or
distributions in respect of principal of or interest on Indebtedness outstanding
under the Senior Unsecured Notes), the portion, if any, of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this
Section 6.09(b)(i)(F); (G) payments or other distributions of all or any portion
of any Junior Financing made with the Net Cash Proceeds of, or in exchange for,
Indebtedness permitted by Section 6.01(ff); (H) payments or other distributions
of all or any portion of any Junior Financing made with the Net Cash Proceeds
from the issuance, incurrence or sale of First Lien Refinancing Notes not
otherwise required to be applied to prepay the Loans in accordance with
Section 2.11(g) and (I) payments or other distributions of all or any portion of
any Junior Financing made with the Net Cash Proceeds of Incremental Term Loans
not otherwise required to be applied to prepay the First Lien Term Loans or
permanently reduce the Revolving Facility Commitments in accordance with
Section 2.20(a); or

(b) amending Section 6.09(c)(ii)(B) thereof by (i) inserting the phrase “, any
First Lien Refinancing Notes or any Junior Refinancing Indebtedness” immediately
following the words “the Notes” in such Section and (ii) inserting the phrase
“(or, with respect to any Junior Refinancing Indebtedness, any Indebtedness
Refinancing such Junior Refinancing Indebtedness incurred pursuant to
Section 6.01(ff)(ii))” immediately following the words “in respect of any such
Indebtedness” in such Section.

(c) amending Section 6.09(c)(F) thereof by inserting the following proviso
immediately before the “;” at the end thereof:

; provided that with respect to (i) Indebtedness secured on a pari passu basis
with the Term B Loans, such restrictions shall be not more restrictive, taken as
a whole, than the restrictions contained in this Agreement with respect to the
Term B Loans, (ii) Indebtedness secured on a pari passu basis with the Second
Lien Term Loans, such restrictions shall be not more restrictive, taken as a
whole, than the restrictions contained in this Agreement with respect to the
Second Lien Term Loans, (iii) Indebtedness secured on a pari passu basis with
the First and a Half Lien Refinancing Notes, such restrictions shall be not more
restrictive, taken as a whole, than the restrictions contained in any agreement
governing any First and a Half Lien Refinancing Notes incurred prior thereto and
(iv) Indebtedness secured by a Lien on the Collateral that is junior to the Lien
on the Collateral securing the Second Lien Term Loans (or, if the Second Lien
Term Loans have been paid in full, any First and a Half Lien Refinancing Notes),
such restrictions shall be acceptable to the Administrative Agent

SECTION 9. Amendment to Section 6.11 of the Credit Agreement. Section 6.11 of
the Credit Agreement is hereby amended by inserting after the phrase “other than
the Obligations under this Agreement and the other Loan Documents” the phrase
“and the obligations in respect of the First Lien Refinancing Notes and Junior
Financings (and, in each case, any Permitted Refinancing Indebtedness in respect
thereof) that are not subordinated in right of payment to Indebtedness of the
Borrower”.

SECTION 10. Amendment to Article VII of the Credit Agreement. Article VII of the
Credit Agreement is hereby amended by inserting at the end of clause
(a) thereof, immediately prior to the “,” the phrase “and Liens securing any
First Lien Refinancing Notes or any Junior Refinancing Indebtedness (and, in
each case, any Permitted Refinancing Indebtedness in respect thereof)”.

 

16



--------------------------------------------------------------------------------

SECTION 11. Amendment to Article IX of the Credit Agreement. Article IX of the
Credit Agreement is hereby amended by adding the following Section 9.11:

SECTION 9.11. Intercreditor Agreements and Collateral Matters. The First Lien
Lenders hereby agree to the terms of any First Lien Intercreditor Agreement, the
Intercreditor Agreement, any First and a Half Lien Intercreditor Agreement, any
Second Lien Intercreditor Agreement and any other intercreditor agreement
contemplated hereby that is reasonably satisfactory to the Administrative Agent
and acknowledge that the Administrative Agent, acting on behalf of the Lenders,
may be granted rights, duties, power and authority (including as a collateral
agent) thereunder.

SECTION 12. Exhibits. The Credit Agreement is hereby amended by adding “Exhibit
E”, the form of First Lien and a Half Lien Intercreditor Agreement.

SECTION 13. Representations. The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof and as of the
First Amendment Effective Date:

(a) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of the First Amendment Effective Date,
with the same effect as though made on and as of the First Amendment Effective
Date, except to the extent any such representation or warranty expressly relates
to an earlier date (in which case such representation or warranty was true and
correct in all material respects as of such earlier date).

(b) No Default or Event of Default has occurred and is continuing after giving
effect to the First Amendment.

SECTION 14. Conditions to Effectiveness of Amendment. This First Amendment shall
become effective on the First Amendment Effective Date subject to the
satisfaction of each of the following conditions or the waiver thereof by the
Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this First
Amendment, duly executed and delivered by Holdings, the Borrower, the Required
First Lien Lenders and the Administrative Agent.

(b) The Administrative Agent shall have received such customary evidence of
authority and officers certificates as the Administrative Agent may reasonably
request relating to (i) the organization, existence and good standing of the
Borrower in its jurisdiction of organization and (ii) the incumbency of the
officers of the Borrower executing the Loan Documents to which it is a party.

(c) The Administrative Agent shall have received from the Borrower a certificate
signed by a Responsible Officer and the secretary of the Borrower, together
with, and certifying as to the accuracy and completeness of, copies of (i) the
certificate or articles of incorporation of the Borrower and (ii) the by-laws of
the Borrower.

 

17



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a true and complete copy of the
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the execution, delivery and performance of this Amendment and any other Loan
Documents to be executed on or about the First Amendment Effective Date.

(e) The Administrative Agent shall have received the Acknowledgement and
Confirmation, substantially in the form of Annex I hereto, duly executed and
delivered by each of the Loan Parties.

(f) The Borrower shall have contemporaneously received gross cash proceeds of no
less than $700,000,000 from the issuance of First and a Half Lien Refinancing
Notes.

(g) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent.

(h) The Administrative Agent shall have received all fees payable thereto on or
prior to the First Amendment Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
First Amendment Effective Date, including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP) required to be
reimbursed or paid by the Loan Parties under any Loan Document.

(i) No Default or Event of Default shall have occurred and be continuing under
the Credit Agreement after giving effect to the First Amendment.

(j) The Administrative Agent shall have received, for distribution to each
Extending First Lien Lender which has delivered an executed counterpart of this
First Amendment to the Administrative Agent on or prior to 5:00 p.m., New York
time, on Tuesday, January 25, 2011, an amendment fee equal to .10% of such
Lender’s outstanding Extended Term Loans, Extended Revolving Facility
Commitments and Credit-Linked Deposits with respect to such Lender’s Extended
Synthetic L/C Commitments on the First Amendment Effective Date (in each case
after giving effect to any Incremental Assumption Agreement being executed and
delivered and any prepayments in connection therewith to be made, in each case,
as of, or promptly following, the First Amendment Effective Date).

SECTION 15. Effects on Loan Documents. (a) Except as specifically amended or
modified herein, all Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

(b) Except as specifically provided for herein, the execution, delivery and
effectiveness of this First Amendment shall not operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.

(c) The Borrower and the other parties hereto hereby acknowledge and agree that
this Amendment shall constitute a “Loan Document” as such term is used in the
Credit Agreement, and each reference in the Credit Agreement to the “Loan
Documents” shall be deemed to include this Amendment.

 

18



--------------------------------------------------------------------------------

SECTION 16. Expenses. The Borrower hereby agrees to pay or reimburse the
Administrative Agent for all its reasonable documented out-of-pocket costs and
expenses incurred in connection with this First Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby (including, without limitation, reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent), in each case to the extent required by Section 10.05 of the Credit
Agreement.

SECTION 17. Execution in Counterparts. This First Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, including by means of facsimile or electronic transmission, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

DOMUS INTERMEDIATE HOLDINGS CORP.

By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

REALOGY CORPORATION By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

/s/ Neil R. Boylan

  Name: Neil R. Boylan   Title: Managing Director

 



--------------------------------------------------------------------------------

1888 FUND, LTD., as Lender By: Guggenheim Investment Management, LLC as
Collateral Manager By:  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Managing Director

 

Stone Tower CLO VIII Ltd. By Stone Tower Debt Advisors LLC As Its Collateral
Manager, as Lender By:  

/s/ Michael W. DelPercio

  Name:   Michael W. DelPercio   Title:   Authorized Signatory

 

Contrarian Funds, LLC, as Lender By: Contrarian Capital Management, L.L.C as
Manager By:  

/s/ Janice M. Stanton

  Name:   Janice M. Stanton   Title:   Member

 

BBT Fund, L.P., as Lender By:  

/s/ William O. Reimann

  Name:   William O. Reimann   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CAP Fund, L.P., as Lender By:  

/s/ William O. Reimann

  Name:   William O. Reimann   Title:   Vice President

 

SRI Fund, L.P., as Lender By:  

/s/ William O. Reimann

  Name:   William O. Reimann   Title:   Vice President

 

JNL/PPM America Floating Rate Income Fund, a series of the JNL Series Trust By:
PPM America, Inc., as sub-adviser By:  

/s/ Chris Kappas

  Name:   Chris Kappas   Title:   Managing Director

 

SERVES 2006-1, LTD, as Lender By:  

/s/ Chris Kappas

  Name:   Chris Kappas   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Manulife Floating Rate Income Fund, as Lender By:  

/s/ Diane R. Landers

  Name:   Diane R. Landers   Title:   VP CAO

 

Veer Cash Flow CLO, Limited By its investment advisor, MJX Asset Management as
Lender By:  

/s/ Frederick H. Taylor

  Name:   Frederick H. Taylor   Title:   Managing Director

 

Vista Leveraged Income Fund By its investment advisor, MJX Asset Management LLC
as Lender By:  

/s/ Frederick H. Taylor

  Name:   Frederick H. Taylor   Title:   Managing Director

 

J.P. Morgan Whitefriars Inc., as Lender By:  

/s/ Virginia R. Conway

  Name:   Virginia R. Conway   Title:   Attorney-in-Fact

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PACIFIC LIFE INSURANCE COMPANY, as Lender By:  

/s/ James P. Leasure

  Name:   James P. Leasure   Title:   Assistant Vice President By:  

/s/ Joseph J. Tortorelli

  Name:   Joseph J. Tortorelli   Title:   Assistant Secretary

 

PPM Monarch Bay Funding LLC, as Lender By:  

/s/ Stacy Lai

  Name:   Stacy Lai   Title:   Assistant Vice President

 

Hartford Mutual Funds Inc., on behalf of The Hartford Floating Rate Fund By
Hartford Investment Management Company, its Sub-advisor By:  

/s/ Francesco Ossino

  Name:   Francesco Ossino   Title:   Senior Vice President

 

MCDONNELL LOAN OPPORTUNITY LTD., as Lender By: McDonnell Investment Management,
LLC, as Investment Manager By:  

/s/ Kathleen A. Zarn

  Name:   Kathleen A. Zarn   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

LightPoint CLO 2004-1, Ltd., as Lender By Neuberger Berman Fixed Income LLC as
collateral manager By:  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory

 

Neuberger Berman – Floating Rate Income Fund., as Lender By:  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory

 

Neuberger Berman Strategic Income-Fund., as Lender By:  

/s/ Colin Donlan

  Name:   Colin Donlan   Title:   Authorized Signatory

 

EOS Senior Loans Master Fund, as Lender By:  

/s/ Steven M. Friedman

  Name:   Steven M. Friedman   Title:   Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Nob Hill CLO, Limited, as Lender By:  

/s/ Bradley Kane

  Name:   Bradley Kane   Title:   Portfolio Manager

 

Nob Hill CLO II, Limited, as Lender By:  

/s/ Bradley Kane

  Name:   Bradley Kane   Title:   Portfolio Manager

 

Ariel Reinsurance Company Ltd.

Managed Account Series: High Income Portfolio

BlackRock Floating Rate Income Trust

BlackRock Strategic Bond Trust

BlackRock Defined Opportunity Credit Trust

BlackRock High Yield Trust

BlackRock Limited Duration Income Trust

BlackRock Funds II BlackRock Floating Rate Income Portfolio

BlackRock High Income Fund of BlackRock Bond Fund, Inc.

BlackRock Funds II – High Yield Bond Portfolio

BlackRock Senior Income Series V Limited

BlackRock High Income Portfolio of BlackRock Series Fund, Inc.

BlackRock High Income V.I. Fund of BlackRock Variable Series Funds, Inc.

California State Teachers’ Retirement System

BlackRock Corporate High Yield Fund, Inc.

BlackRock Corporate High Yield Fund III, Inc.

Global High Yield Bond Fund, a series of DSBI - Global Investment Trust

BlackRock Debt Strategies Fund, Inc.

BlackRock Diversified Income Strategies Fund, Inc.

Employees’ Retirement Fund of the City of Dallas

BlackRock Fixed Income Global Opportunities Master Unit Trust

BlackRock Floating Rate Income Strategies Fund, Inc.

BlackRock Floating Rate Income Strategies Fund II, Inc.

BlackRock Global Investment Series: Income Strategies Portfolio

BlackRock High Income Shares

BlackRock Corporate High Yield Fund VI, Inc.

BlackRock Corporate High Yield Fund V, Inc.

Ironshore Bank Loan Portfolio

LGT Multi Manager Bond High Yield (USD)

Lockheed-Martin Corporation Master Retirement Trust

Magnetite V CLO, Limited

Master Senior Floating Rate LLC

MET Investors Series Trust - BlackRock High Yield Portfolio

Missouri State Employees’ Retirement System

BlackRock Fixed Income Portable Alpha Master Series Trust

Navy Exchange Service Command Retirement Trust

The Obsidian Master Fund

Pensioenfonds Horeca & Catering

The PNC Financial Services Group, Inc.

PPL Series Corporation Retirement Master Trust

BlackRock Senior High Income Fund, Inc.

BlackRock Funds II, BlackRock Strategic Income Opportunities Portfolio

BlackRock Senior Income Series IV

BlackRock Senior Floating Rate Portfolio

By  

/s/ C. Adnan Marshall

  Name:   C. Adnan Marshall   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MacKay Short Duration Alpha Fund, as Lender By:   MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

 

Dan Roberts

Sr. Managing Director

 

New York Life Insurance Company (Guaranteed Products), as Lender By: MacKay
Shields LLC as Investment Adviser and not individually By:  

/s/ Dan Roberts

    Dan Roberts     Sr. Managing Director

 

New York Life Insurance Company, GP - Portable Alpha, as Lender By: MacKay
Shields LLC as Investment Adviser and not individually By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Mainstay High Yield Opportunities Fund, a series of Eclipse Funds Inc. (F/K/A
MainStay 130/30 High Yield Fund), as Lender By: MacKay Shields LLC as Investment
Adviser and not individually By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MainStay Diversified Income Fund, a series of the MainStay Funds, as Lender By:
MacKay Shields LLC as Investment Adviser and not individually By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

First Trust High Income Long/Short Fund, as Lender By: MacKay Shields LLC, as
Sub-advisor and not individually By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Lispenard Lane Credit (Master), L.P., as Lender By: DiMalo Ahmed Capital LLC, As
Investment Manager By:  

/s/ Rizwan Akhter

  Name:   Rizwan Akhter   Title:   Managing Director     Authorized Signatory

 

Ballantyne Funding LLC, as Lender By:  

/s/ Stacy Lai

  Name:   Stacy Lai   Title:   Assistant Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Nuveen Floating Rate Income Fund, as Lender By: Symphony Asset Management LLC
By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Nuveen Multi-Strategy Income and Growth Fund, as Lender By: Symphony Asset
Management LLC By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Nuveen Multi-Strategy Income and Growth Fund 2, as Lender

By: Symphony Asset Management LLC

By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Nuveen Floating Rate Income Opportunity Fund, as Lender

By: Symphony Asset Management LLC

By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Nuveen Senior Income Fund, as Lender

By: Symphony Asset Management LLC

By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Symphony Credit Opportunities Fund LTD, as Lender

By: Symphony Asset Management LLC

By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Symphony CIO V, LTD, as Lender

By: Symphony Asset Management LLC

By:  

/s/ James Kim

  Name:   James Kim   Title:   Co-Head of Credit Research

 

Oppenheimer Senior Floating Rate Fund, as Lender By:  

/s/ Jason Reuter

  Name:   Jason Reuter   Title:   AVP

 

Ellis Lake Master Fund, LP, as Lender By:  

/s/ Anthony Pasqua

  Name:   Anthony Pasqua   Title:   Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Longacre Acquisition, LLC, as Lender By:  

/s/ Steven Weissman

  Name:   Steven Weissman

 

Omega Capital Investors, LP, as Lender By:  

/s/ Vladimir Jelisavcic

  Name:   Vladimir Jelisavcic

 

Omega Overseas Partners, LTD, as Lender By:  

/s/ Vladimir Jelisavcic

  Name:   Vladimir Jelisavcic

 

Omega Capital Partners, LP, as Lender By:  

/s/ Vladimir Jelisavcic

  Name:   Vladimir Jelisavcic

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANCHORAGE CAPITAL MASTER OFFSHORE, LTD., as Lender By: Anchorage Capital Group,
L.L.C., Its Investment Manager By:  

/s/ Daniel Allen

  Name:   Daniel Allen   Title:   Senior Portfolio Manager

 

JPMorgan Strategic Income Opportunities Fund, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

JPMorgan Chase Bank, N.A. as Trustee of the JPMorgan Chase Retirement Plan, as
Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

SEI Institutional Investments Trust - High Yield Bond Fund, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

SEI Institutional Managed Trust - High Yield Bond Fund, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

Public Employees Retirement System of Ohio, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

Northrop Grumman Pension Master Trust, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

U.S. High Yield Bond Fund, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

California Public Employees’ Retirement System, as Lender By:  

/s/ Michael Good

  Name:   Michael Good   Title:   Vice President

 

WELLS FARGO ADVANTAGE UTILITIES AND HIGH INCOME FUND, as Lender By:  

/s/ Zachary Tyler

  Name:   Zachary Tyler   Title:   Authorized Signatory

 

WELLS FARGO ADVANTAGE MULTI-SECTOR INCOME FUND, as Lender By:  

/s/ Zachary Tyler

  Name:   Zachary Tyler   Title:   Authorized Signatory

 

WELLS FARGO ADVANTAGE INCOME OPPORTUNITIES FUND, as Lender By:  

/s/ Zachary Tyler

  Name:   Zachary Tyler   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

WhiteHorse V, Ltd.

By WhiteHorse Capital Partners, L.P.
As Collateral Manager

By WhiteRock Asset Advisors, LLC, its G.P.
As Lender

By:  

/s/ Ethan Underwood

  Name:   Ethan Underwood   Title:   Manager

 

MFS VARIABLE INSURANCE TRUST on behalf of MFS Strategic Income Series *, as
Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS Intermediate High Income Fund **, as Lender By:  

/s/ David Cole

  Name:   David Cole   Title:   As authorized representative and not
individually

**A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.

 

MFS Intermarket Income Trust I **, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

**A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MFS SERIES TRUST III on behalf of one of its series, MFS High Yield
Opportunities Fund*, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS SERIES TRUST XIII on behalf of one of its

Series, MFS Diversified Income Fund *, as Lender

By:  

/s/ David Cole

  Name:   David Cole   Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS CHARTER INCOME TRUST **, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

**A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MFS VARIABLE INSURANCE TRUST II on behalf of one of its Series, MFS High Yield
Portfolio *, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS SERIES TRUST III on behalf of one of its series, MFS High Income Fund *, as
Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS SERIES TRUST VIII on behalf of one of its Series, MFS Strategic Income Fund
*, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

HIGH YIELD VARIABLE ACCOUNT, a separate account of Sun Life Assurance Company of
Canada (U.S.), as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

 

MFS MULTIMARKET INCOME TRUST *, as Lender

  By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

MFS VARIABLE INSURANCE TRUST II on behalf of one of its Series, MFS Strategic
Income Portfolio *, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MFS SPECIAL VALUE TRUST **, as Lender   By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

**A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.

 

MFS VARIABLE INSURANCE TRUST on behalf of MFS High Income Series*, as Lender  
By:  

/s/ David Cole

    Name:   David Cole     Title:   As authorized representative and not
individually

*A copy of the Declaration of Trust of the undersigned (the “Trust”) is on file
with the Secretary of State of The Commonwealth of Massachusetts. You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument. If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.

 

Genesis CLO 2007-1 Ltd., as Lender By Ore Hill Partners, LLC its Collateral
Manager By:  

/s/ Claude A. Baum

  Name:   Claude A. Baum, Esq.   Title:  

General Counsel

Ore Hill Partners LLC

 

GENERAL ELECTRIC PENSION TRUST, as Lender By: GE Capital Debt Advisors LLC, as
Investment Advisor By:  

/s/ John Campos

  Name:   John Campos   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Fayett Group LLC By:   Its Managing Member, Troob Capital Advisors, LLC, as
Lender By:  

/s/ Peter Troob

  Name:   Peter Troob   Title:   Managing Member

 

Fayett Group, LLC By:   Its Managing Member, Troob Capital Advisors, LLC, as
Lender By:  

/s/ Peter Troob

  Name:   Peter Troob   Title:   Managing Member

 

FRANKLIN MUTUAL ADVISERS LLC,

AS AGENT, as a Lender

By:  

/s/ Bradley Takahashi

  Name:   Bradley Takahashi   Title:   Vice President

 

1.   MUTUAL SHARES FUND, 2.   FT434 MUTUAL SERIES FUND INC MUTUAL QUEST FUND, 3.
  FT431 MUTUAL SERIES FUND INC MUTUAL BEACON FUND, 4.   FRANKLIN 432 MUTUAL
SERIES FUND INC-MUTUAL GLOBAL DISCOVERY FUND, 5.   FRANKLIN 4846 TEMPLETON VAR
INSURANCE PRODUCTS TR-MUTUAL SHARES SECURITIES FUND, 6.   FRANKLIN TEMP 4845 VAR
INSURANCE PRDCTSTRST MUTUAL GLBL DISCOVERY SECURITIES FD, 7.   MUTUAL BEACON
FUND CANADA, 8.   MUTUAL DISCOVERY FUND (CANADA) 9.   FRANKLIN 4447 MUTUAL
RECOVERY FUND, 10.   FRANKLIN 11578-ING FRANKLIN MUTUAL SHARES PORTFOLIO, 11.  
EQ ADVISORS TRUST - EQ/MUTUAL LARGE CAPEQUITY PORTFOLIO, 12.   FRANKLIN
11252-JNL FRANKLIN TEMPLETON MUTUAL SHARES FUND, 13.   FRANKLIN 11583 JOHN
HANCOCK TRUST MUTUALSHARES, 14.   MET/FRANKLIN MUTUAL SHARES PORTFOLIO C/O
FRANKLIN MUTUAL ADVISERS LLC, and 15.   FRANKLIN MUT13777-AZL/MUTUAL SHARES
STRATEGY CP/FRANKLIN MUTUAL ADVISERS LLC

 

each as a Lender By:   Franklin Mutual Advisers, LLC, each Lender’s investment
advisor By:  

/s/ Bradley Takahashi

  Name:   Bradley Takahashi   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

American High-Income Trust

By: Capital Research and Management Company, for and on behalf of American
High-Income Trust, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

The Bond Fund of America, Inc.

By: Capital Research and Management Company, for and on behalf of The Bond Fund
of America, Inc., as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

The Income Fund of America

By: Capital Research and Management Company, for and on behalf of The Income
Fund of America, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

American Funds Insurance Series, Asset Allocation Fund By: Capital Research and
Management Company, for and on behalf of American Funds Insurance Series, Asset
Allocation Fund, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

[Signature Page to Amendment]



--------------------------------------------------------------------------------

American Funds Insurance Series, Bond Fund

By: Capital Research and Management Company, for and on behalf of American Funds
Insurance Series, Bond Fund, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

American Funds Insurance Series, Global Bond Fund By: Capital Research and
Management Company, for and on behalf of American Funds Insurance Series, Global
Bond Fund, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

American Funds Insurance Series, High-Income Bond Fund By: Capital Research and
Management Company, for and on behalf of American Funds Insurance Series,
High-Income Bond Fund, as Lender By:  

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

 

Capital World Bond Fund

By: Capital Research and Management Company, for and on behalf of Capital World
Bond Fund, as Lender

By:

 

/s/ Michael J. Downer

 

Name:

 

Michael J. Downer

 

Title:

 

Senior Vice President and Secretary

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Capital Guardian U.S. High-Yield Fixed-Income Master Fund By: Capital Guardian
Trust Company, for and on behalf of Capital Guardian U.S. High-Yield
Fixed-Income Master Fund, as Lender

By:

 

/s/ Mark Brubaker

 

Name:

 

Mark Brubaker

 

Title:

 

Senior Vice President

 

CCP Credit Acquisition Holdings, LLC, as Lender

By:

 

/s/ Richard Grissinger

 

Name:

 

Richard Grissinger

 

Title:

 

Authorized Signatory

 

Midtown Acquisitions L.P, as Lender By: Midtown Acquisitions GP LLC

By:

 

/s/ Avram Friedman

 

Name:

 

Avram Friedman

 

Title:

 

Manager

 

Trilogy Portfolio Company, LLC, as Lender

By: Trilogy Capital, LLC, as Managing Member

By:

 

/s/ John C. Kelty

 

Name:

 

John C. Kelty

 

Title:

 

Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PFM Diversified Offshore Fund, Ltd., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Diversified Eureka Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Diversified Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Meritage Offshore Fund, Ltd., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PFM Meritage Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Diversified Offshore Fund, Ltd., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Diversified Eureka Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Diversified Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PFM Meritage Offshore Fund, Ltd., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

 

PFM Meritage Fund, L.P., as Lender

By:

 

/s/ Eric T. Moore

 

Name:

 

Eric T. Moore

 

Title:

 

Chief Financial Officer

This consent is made severally and not jointly by the following Lenders, acting
in each case through the undersigned investment advisor:

T. Rowe Price Institutional Floating Rate Fund

T. Rowe Price High Yield Fund, Inc.

T. Rowe Price Institutional High Yield Fund

 

By:  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

TURFMOOR, as Lender By:  

/s/ Scott Kerr

  Name:   Scott Kerr   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DEXTERA, as Lender By:  

/s/ Scott Kerr

  Name:   Scott Kerr   Title:   Authorized Signatory

 

Morgan Stanley Senior Funding, Inc, as Lender By:  

/s/ Adam Savarese

Name:   Adam Savarese Title:   Authorized Signatory

 

Taconic Capital Partners 1.5 L.P., as Lender

By: Taconic Capital Advisors L.P., as Investment Advisor,

By:  

/s/ Jon Jachman

  Name:   Jon Jachman   Title:   Principal

 

Taconic Opportunity Fund L.P., as Lender

By: Taconic Capital Advisors L.P., as Investment Advisor,

By:  

/s/ Jon Jachman

  Name:   Jon Jachman   Title:   Principal

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Ares NF CLO XV Ltd, as Lender Ares NF CLO XV Ltd By: Ares NF CLO XV Management,
L.P., its collateral manager By: Ares NF CLO XV Management LLC, its general
partner By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President ARES ENHANCED CREDIT
OPPORTUNITIES FUND LTD., as Lender ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.
BY:   ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT, L.P., ITS MANAGER BY:
 

ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT GP, LLC,

AS GENERAL PARTNER

By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President FUTURE FUND BOARD OF GUARDIANS,
as Lender FUTURE FUND BOARD OF GUARDIANS BY:  

ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISORY IV, L.P., ITS

INVESTMENT MANAGER (ON BEHALF OF THE ELIS IV SUB ACCOUNT)

BY:  

ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISORY IV GP, LLC, ITS

GENERAL PARTNER

By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President ARES INSTITUTIONAL LOAN FUND
B.V., as Lender ARES INSTITUTIONAL LOAN FUND B.V. BY:   ARES MANAGEMENT LIMITED,
AS MANAGER By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

SEI INSTITUTIONAL INVESTMENTS TRUST ENHANCED LIBOR OPPORTUNITIES FUND, as Lender
SEI INSTITUTIONAL INVESTMENTS TRUST ENHANCED LIBOR OPPORTUNITIES FUND BY:   ARES
MANAGEMENT LLC, AS PORTFOLIO MANAGER By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President SEI INSTITUTIONAL MANAGED TRUST
ENHANCED INCOME FUND, as Lender SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME
FUND BY:   ARES MANAGEMENT LLC, AS PORTFOLIO MANAGER By:  

/s/ Americo Cascella

Name:   Americo Cascella Title:   Vice President

 

Protean CBNA Loan Funding LLC, as Lender By:  

/s/ Emily Chong

  Name:   Emily Chong   Title:   Director

 

First Trust Senior Floating Rate

Income Fund II, as Lender

By: First Trust Advisors L.P. its investment

manager or its investment advisor

By:  

/s/ William A. Housey, Jr.

  Name:   William A. Housey, Jr.   Title:   Senior Vice President

 

MERCER PARK SPECIAL SITUATIONS MASTER FUND, L.P., as Lender

 

By: Mercer Park, LP.,

as Investment Manager

By:  

/s/ Peter A. Bio

  Name:   Peter A. Bio   Title:   Head of Credit

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Sandelman Finance 2006-2, Ltd.

 

By Mercer Park, LP.

as Collateral Manager Lender

By:  

/s/ Peter A. Bio

  Name:   Peter A. Bio   Title:   Head of Credit

 

Sandelman Finance 2006-1, Ltd.

 

By Mercer Park, LP.

as Collateral Manager Lender

By:  

/s/ Peter A. Bio

  Name:   Peter A. Bio   Title:   Head of Credit

 

Paulson Credit Opportunities Master Ltd. as Lender By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory

 

UBS AG STAMFORD BRANCH, as Lender By:  

/s/ Christopher Gomes

  Name:   Christopher Gomes   Title:   Associate Director Banking Products
Services, US By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director Banking Products
Services, US

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Onex Debt Opportunity Fund, Ltd., as Lender

By: Onex Credit Partners LLC, its investment manager

By:

 

/s/ Steven Gutman

 

Name:

  Steven Gutman  

Title:

  General Counsel

 

Pembroke CBNA Loan Funding, as Lender

By:

 

/s/ David Balmert

 

Name:

  David Balmert  

Title:

  Attorney in kind

 

OCP Investment Trust, as Lender

By: Onex Credit Partners LLC, its manager

By:

 

/s/ Steven Gutman

 

Name:

  Steven Gutman  

Title:

  General Counsel

 

Stoney Lane Funding I Ltd., as Lender By:   HillMark Capital Management, L.P.,  
as Collateral Manager, as Lender

By:

 

/s/ Hillel Weinberger

 

Name:

  Hillel Weinberger  

Title:

  Chairman

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CHASE LINCOLN FIRST COMMERCIAL CORPORATION, as Lender

By:

 

/s/ illegible

 

JPMORGAN CHASE BANK, N.A., as Lender

By:

 

/s/ Neil R. Boylan

 

Name:

  Neil R. Boylan  

Title:

  Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

SunAmerica Senior Floating Rate Fund, Inc.

as Lender

By:  

Wellington Management Company, LLP

as investment adviser

By:

 

/s/ Robert J. Toner

 

Name:

  Robert J. Toner  

Title:

  Vice President and Counsel

 

Deutsche AG New York Branch, as Lender

By: DB Services New Jersey, Inc.

By:

 

/s/ Angeline Quintana

 

Name:

  Angeline Quintana  

Title:

  Assistant Vice President

By:

 

/s/ Deirdre D. Cesario

 

Name:

  Deirdre D. Cesario  

Title:

 

 

JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC, as Lender

By:

 

/s/ Paul J. Loomis

 

Name:

  Paul J. Loomis  

Title:

  SVP

 

VICTORIA COURT CFPI LOAN FUNDING LLC, as Lender

By:

 

/s/ Adam Kaiser

 

Name:

  Adam Kaiser  

Title:

  Attorney-in-fact

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Ballyrock CLO 2006-1 Limited, By: Ballyrock Investment Advisors LLC, as
Collateral Manager, as Lender By:  

/s/ Lisa Rymut

  Name:   Lisa Rymut   Title:   Assistant Treasurer

 

BARCLAYS BANK PLC, as Lender By:  

/s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:   Director

 

JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC, as Lender By:  

/s/ Paul J. Loomis

  Name:   Paul J. Loomis   Title:   SVP

 

BLT 32 LLC, as Lender By:  

/s/ Deja Zazzarino

  Name:   Deja Zazzarino   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE LOAN FUNDING LLC, as Lender By:  

/s/ Sathish Shanthan

  Name:   Sathish Shanthan   Title:   Authorized Signatory By:  

/s/ Robert Franz

  Name:   Robert Franz   Title:   Managing Director

 

BLT 8 LLC, as Lender By:  

/s/ Deja Zazzarino

  Name:   Deja Zazzarino   Title:   Authorized Signatory

 

BLT 24 LLC, as Lender By:  

/s/ Deja Zazzarino

  Name: Deja Zazzarino   Title: Authorized Signatory

 

Marathon Financing I, BV, as Lender by Marathon

Asset Management LP Its Collateral Manager

By:  

/s/ Louis Hanover

  Name: Louis Hanover   Title: Chief Investment Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Allen Global Partners Offshore, as Lender By:  

/s/ Kevin Medina

  Name: Kevin Medina   Title: Chief Compliance Officer

 

Allen Global Partners L.P., as Lender By:  

/s/ Kevin Medina

  Name: Kevin Medina   Title: Chief Compliance Officer

 

YORKVILLE CBNA LOAN FUNDING LLC, as Lender By:  

/s/ Adam Kaiser

  Name: Adam Kaiser   Title: Attorney-in-fact

 

 

ABS Loans Limited 2007 a subsidiary of Goldman

Sachs Institutional Funds II PLC, as Lender

 

By:

 

/s/ Simon Firbank

    

/s/ Cormac Bohan

   

Name: Simon Firbank

    

Cormac Bohan

   

Title: Authorised Signatory

    

Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC, as Lender

By:

 

/s/ Lawrence DeCamillo

 

Name: Lawrence DeCamillo

 

Title: Authorized Signatory

 

Special Situations Investing Group, Inc., as Lender

By:

 

/s/ Robert G. Frahm III

 

Name: Robert G. Frahm III

 

Title: Authorized Signatory

 

Goldman Sachs Credit Partners L.P., as Lender By:  

/s/ Buck Ratchford

  Name: Buck Ratchford   Title: Authorized Signatory

 

ColumbusNova CLO, LTD. 2007-I

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager, as Lender

By:  

/s/ Ken Selle

  Name: Ken Selle   Title: Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Goldman Sachs Investment Partners Master Fund, LP By: GS Investment Strategies,
LLC, as Investment Manager, as Lender By:  

/s/ Casey Lankeman

  Name:   Casey Lankeman   Title:   Vice President

 

Map 102 Segregated Portfolio of LMA SPC By: GS Investment Strategies, LLC, as
Investment Manager, as Lender By:  

/s/ Casey Lankeman

  Name:   Casey Lankeman   Title:   Vice President

 

GSIP Erisa Master Company (Ireland) Limited By: GS Investment Strategies, LLC,
as Investment Manager, as Lender By:  

/s/ Casey Lankeman

  Name:   Casey Lankeman   Title:   Vice President

 

Goldman Sachs Investment Partners Aggregating Fund Holdings, LP By: GS
Investment Strategies, LLC, as Investment Manager, as Lender By:  

/s/ Casey Lankeman

  Name:   Casey Lankeman   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

WATERSHED CAPITAL PARTNERS, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

WATERSHED CAPITAL PARTNERS II, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

WATERSHED CAPITAL INSTITUTIONAL

PARTNERS, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

WATERSHED CAPITAL INSTITUTIONAL PARTNERS II, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

[Signature Page to Amendment]



--------------------------------------------------------------------------------

WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER FUND, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

WATERSHED CAPITAL PARTNERS (OFFSHORE) MASTER FUND II, L.P.

as a Lender

By: WS Partners, L.L.C., Its General Partner

By:

 

/s/ illegible

Dryden VII – Leveraged Loan CDO 2004 By: Prudential Investment Management, Inc.,
as Collateral Manager, as Lender By:  

/s/ Joseph Lemanowicz

  Name: Joseph Lemanowicz   Title: Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Dryden V – Leveraged Loan CDO 2003 By: Prudential Investment Management, Inc.,
as Collateral Manager, as Lender By:  

/s/ Joseph Lemanowicz

  Name: Joseph Lemanowicz   Title: Vice President

 

The Prudential Series Fund - High Yield Bond Portfolio By: Prudential Investment
Management, Inc. as investment advisor, as Lender By:  

/s/ Joseph Lemanowicz

  Name: Joseph Lemanowicz   Title: Vice President

 

Dryden XI – Leveraged Loan CDO 2006

By: Prudential Investment Management, Inc.,

as Collateral Manager, as Lender

  By:  

/s/ Joseph Lemanowicz

    Name: Joseph Lemanowicz     Title: Vice President

 

Prudential High Yield Fund Inc

By: Prudential Investment Management, Inc. as investment advisor, as Lender

By:

 

/s/ Joseph Lemanowicz

 

Name: Joseph Lemanowicz

 

Title: Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Prudential Bank Loan Fund of the Prudential Trust Company Collective Trust By:
Prudential Investment Management, Inc., As Investment Advisor, as Lender   By:  

/s/ Joseph Lemanowicz

    Name: Joseph Lemanowicz     Title: Vice President

 

Dryden XXI Leveraged Loan CDO LLC By: Prudential Investment Management, Inc., as
Collateral Manager, as Lender   By:  

/s/ Joseph Lemanowicz

    Name: Joseph Lemanowicz     Title: Vice President

 

GSO Special Situations Fund LP By: GSO Capital Partners LP, its investment
advisor By:   /s/ Christopher H. Sullivan Name:   Christopher H. Sullivan Title:
  Authorized Signatory

 

GSO Special Situations Overseas Master Fund, Ltd. By: GSO Capital Partners LP,
its investment advisor By:   /s/ Christopher H. Sullivan Name:   Christopher H.
Sullivan Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Carlyle High Yield Partners VI Ltd., as Lender

By:  

/s/ Glori Graziano

Name:   Glori Graziano Title:   Managing Director

 

Carlyle High Yield Partners IX, Ltd., as Lender

By:  

/s/ Glori Graziano

Name:   Glori Graziano Title:   Managing Director

 

Carlyle Loan Investment Ltd., as Lender

By:  

/s/ Glori Graziano

Name:   Glori Graziano Title:   Managing Director

 

Shubelik LLC, as Lender

By: The Royal Bank of Scotland plc as

attorney-in-fact

By: RBS Securities, Inc., its agent,

    By:  

/s/ Matthew S. Rosencrafts

  Name:   Matthew S. Rosencrafts   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Lender

By:  

/s/ Christopher Reo Day

  Name:   Christopher Reo Day   Title:   Vice President

By:

 

/s/ Rahul Parmar

  Name:   Rahul Parmar   Title:   Associate

 

Lord Abbett Investment Trust – Lord Abbett Floating Rate Fund, as Lender

By:  

/s/ Elizabeth MacLean

  Name:   Elizabeth MacLean   Title:   Portfolio Manager

 

Golden Knight II CLO, Ltd., as Lender

By:  

/s/ Elizabeth MacLean

  Name:   Elizabeth MacLean   Title:   Portfolio Manager

 

Lord Abbett Investment Trust – Lord Abbett High Yield Fund, as Lender

By:  

/s/ Elizabeth MacLean

  Name:   Elizabeth MacLean   Title:   Portfolio Manager

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BABSON CLO LTD. 2003-I

BABSON CLO LTD. 2004-I BABSON CLO LTD. 2005-I BABSON CLO LTD. 2005-II BABSON CLO
LTD. 2005-III BABSON CLO LTD. 2006-I BABSON CLO LTD. 2006-II BABSON CLO LTD.
2007-I BABSON MID-MARKET CLO LTD. 2007-II BABSON LOAN OPPORTUNITY CLO, LTD.
BABSON CREDIT STRATEGIES CLO, LTD. LOAN STRATEGIES FUNDING LLC SAPPHIRE VALLEY
CDO I, LTD. OSPREY CDO 2006-1 LTD., as Lenders By: Babson Capital Management LLC
as Collateral Manager By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director BILL & MELINDA GATES FOUNDATION
TRUST, as Lender By: Babson Capital Management LLC as Investment Adviser By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director GMAM GROUP PENSION TRUST III,
as a Lender By: Babson Capital Management LLC as Investment Manager By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JEFFERIES FINANCE CP FUNDING LLC, as Lender

By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director JFIN CLO 2007 LTD., as a Lender
By: Jefferies Finance LLC as Collateral Manager By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director VINACASA CLO, LTD., as a Lender
By: Babson Capital Management LLC as Collateral Servicer By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director XELO VII LIMITED, as a Lender
By: Babson Capital Management LLC as Sub-Advisor By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Merrill Lynch Capital Services, Inc., as Lender By:  

/s/ Erik S. Grossman

  Name:   Erik S. Grossman   Title:   Vice President

 

Merrill Lynch Credit Products, LLC, as Lender By:  

/s/ Erik S. Grossman

  Name:   Erik S. Grossman   Title:   Vice President

 

Bank of America, N.A., as Lender By:  

/s/ Erik S. Grossman

  Name:   Erik S. Grossman   Title:   Vice President

 

TCW ABSOLUTE RETURN CREDIT FUND, L.P. By:   Crescent Capital Group LP, its
sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BELL ATLANTIC MASTER TRUST By:   Crescent Capital Group LP, its sub-adviser By:
 

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

FIRST 2004-I CLO, LTD. By:   TCW-WLA JV Venture LLC, its sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

FIRST 2004-II CLO, LTD. By:   TCW-WLA JV Venture LLC, its sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

TCW SENIOR SECURED FLOATING RATE LOAN FUND, L.P. By: Crescent Capital Group LP,
its sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PALMETTO INVESTORS MASTER FUND, LLC. By: Crescent Capital Group LP, its
sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

VELOCITY CLO LTD. By:   TCW-WLA JV Venture LLC, its sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

VITESSE CLO LTD. By:   TCW-WLA JV Venture LLC, its sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

 

WEST BEND MUTUAL INSURANCE COMPANY By: Crescent Capital Group LP, its
sub-adviser By:  

/s/ Scott E. Feldman

Name:   Scott E. Feldman Title:   Senior Vice President By:  

/s/ Meric Topbas

Name:   Meric Topbas Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ALZETTE EUROPEAN CLO S.A. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

          By:  

/s/ Thomas H. B. Ewald

    Name:   Thomas H. B. Ewald     Title:   Authorized Signatory

 

AVALON CAPITAL LTD. 3 By:  

INVESCO Senior Secured Management, Inc.

As Asset Manager

          By:  

/s/ Thomas H. B. Ewald

    Name:   Thomas H. B. Ewald     Title:   Authorized Signatory

 

BELHURST CLO LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

          By:  

/s/ Thomas H. B. Ewald

    Name:   Thomas H. B. Ewald     Title:   Authorized Signatory

 

CELTS CLO 2007 -1 LTD

By:

  INVESCO Senior Secured Management, Inc.   As Portfolio Manager  

        By:

 

/s/ Thomas H. B. Ewald

   

Name:

 

Thomas H. B. Ewald

   

Title:

 

Authorized Signatory

 

CHAMPLAIN CLO, LTD.

By:

  INVESCO Senior Secured Management, Inc.   As Collateral Manager  

        By:

 

/s/ Thomas H. B. Ewald

   

Name:

 

Thomas H. B. Ewald

   

Title:

 

Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

DIVERSIFIED CREDIT PORTFOLIO LTD.

By:

  INVESCO Senior Secured Management, Inc.   as Investment Adviser  

        By:

 

/s/ Thomas H. B. Ewald

   

Name:

 

Thomas H. B. Ewald

   

Title:

 

Authorized Signatory

 

Invesco Floating Rate Fund

By:

  INVESCO Senior Secured Management, Inc.   As Sub-Adviser  

        By:

 

/s/ Thomas H. B. Ewald

   

Name:

 

Thomas H. B. Ewald

   

Title:

 

Authorized Signatory

 

HUDSON CANYON FUNDING II SUBSIDIARY HOLDING COMPANY II LLC

By:

  INVESCO Senior Secured Management, Inc.   As Collateral Manager & Attorney In
Fact  

        By:

 

/s/ Thomas H. B. Ewald

   

Name:

 

Thomas H. B. Ewald

   

Title:

 

Authorized Signatory

 

KATONAH V, LTD. By:   INVESCO Senior Secured Management, Inc.   As Investment
Manager     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

 

Invesco Liquid Leveraged Loan Fund, L.P By:   Invesco Senior Secured Management,
Inc.   Its Full Discretion Investment Manager     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PETRUSSE EUROPEAN CLO S.A. By:   INVESCO Senior Secured Management, Inc.   As
Collateral Manager     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

 

SARATOGA CLO I, LIMITED By:   INVESCO Senior Secured Management, Inc.   As the
Asset Manager     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

 

WASATCH CLO LTD By:   INVESCO Senior Secured Management, Inc.   As Portfolio
Manager     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

 

Invesco Van Kampen Dynamic Credit Opportunities Fund By:   Invesco Senior
Secured Management, Inc. as Sub-Adviser     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

 

Invesco Prime Income Trust By:   Invesco Senior Secured Management, Inc. as
Sub-Adviser     By:  

/s/ Thomas H. B. Ewald

      Name:   Thomas H. B. Ewald       Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Invesco Van Kampen Senior Income Trust

By:

  Invesco Senior Secured Management, Inc. as Sub-Adviser By:  

/s/ Thomas H. B. Ewald

  Name:   Thomas H. B. Ewald   Title:   Authorized Signatory

 

Qualcomm Global Trading, Inc.

By:

  Invesco Senior Secured Management, Inc. As Investment Manager By:  

/s/ Thomas H. B. Ewald

  Name:   Thomas H. B. Ewald   Title:   Authorized Signatory

 

Invesco Van Kampen Senior Loan Fund

By:

  Invesco Senior Secured Management, Inc. as Sub-Adviser By:  

/s/ Thomas H. B. Ewald

  Name:   Thomas H. B. Ewald   Title:   Authorized Signatory

 

Invesco Funds III - Invesco US Senior Loan Fund, as Lender

By:

 

Invesco Asset Management S.A

As Investment Manager

By:  

/s/ Thomas H. B. Ewald

  Name:   Thomas H. B. Ewald   Title:   Authorized Signatory

 

NCM SOLTD 2010-1 LLC, as Lender By:  

/s/ Isabella Velasquez

  Name:   Isabella Velasquez   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

NCM SPLP 2010-1 LLC, as Lender By:  

/s/ Isabella Velasquez

  Name:   Isabella Velasquez   Title:   Authorized Signatory

 

AIB Debt Management Limited, as Lender By:  

/s/ Gregory J. Wiske

  Name:   Gregory J. Wiske   Title:   Senior Vice President     Investment
Advisor to AIB Debt Management, Limited By:  

/s/ Keith Hamilton

  Name:   Keith Hamilton   Title:   Assistant Vice President     Investment
Advisor to AIB Debt Management, Limited

 

Allied Irish Banks, p.l.c., as Lender By:  

/s/ Gregory J. Wiske

  Name:   Gregory J. Wiske   Title:   Senior Vice President By:  

/s/ Keith Hamilton

  Name:   Keith Hamilton   Title:   Assistant Vice President

 

General Electric Capital Corporation, as Lender By:  

/s/ Rebecca Ford

  Name:   Rebecca Ford   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Casa Holdings II, L.L.C. By:   GS Capital Partners VI Fund, L.P., as Manager By:
  GSCP VI Advisors, L.L.C., as General Partner By:  

/s/ Kenneth A. Pontarelli

  Name:   Kenneth A. Pontarelli   Title:   Vice President

 

Fernwood Associates LLC, as Lender By:  

/s/ David B. Forer

  Intermarket Corporation   Name:   David B. Forer   Title:   Managing Director

 

Fernwood Foundation Fund LLC, as Lender By:  

/s/ David B. Forer

  Intermarket Corporation   Name:   David B. Forer   Title:   Managing Director

 

Fernwood Restructurings Limited, as Lender By:  

/s/ David B. Forer

Name:   David B. Forer Title:   Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM VARIABLE TRUST – PVT HIGH YIELD FUND

/s/ Beth Mazor

By:   Beth Mazor

Title:

  V.P.

 

PUTNAM HIGH YIELD TRUST

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM FLOATING RATE INCOME FUND

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

 

PUTNAM HIGH YIELD ADVANTAGE FUND

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BOSTON HARBOR CLO 2004-1, Ltd,

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

 

PUTNAM HIGH YIELD TRUST

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

 

PUTNAM DIVERSIFIED INCOME TRUST (CAYMAN) MASTER FUND By The Putnam Advisory
Company, LLC

/s/ Angela Patel

Name:   Angela Patel Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM PREMIER INCOME TRUST

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

/s/ Beth Mazor

By:

  Beth Mazor Title:   V.P.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM DIVERSIFIED INCOME TRUST

/s/ Beth Mazor

By: Beth Mazor Title: V.P.

 

PUTNAM VARIABLE TRUST - PVT DIVERSIFIED INCOME FUND

/s/ Beth Mazor

By: Beth Mazor Title: V.P.

 

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF INTERPOLIS PENSIOENEN GLOBAL HIGH
YIELD POOL

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST,
on behalf of its series, PUTNAM ABSOLUTE RETURN 500 FUND by Putnam Investment
Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

 

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF IG PUTNAM HIGH YIELD INCOME FUND

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

 

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF STICHTING PENSIOENFONDS VOOR
FYSIOTHERAPEUTEN

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST,
on behalf of its series, PUTNAM ABSOLUTE RETURN 700 FUND
by Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

 

PUTNAM TOTAL RETURN TRUST
By Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

 

PUTNAM RETIREMENT ADVANTAGE GAA GROWTH PORTFOLIO
By Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

[Signature Page to Amendment]



--------------------------------------------------------------------------------

PUTNAM RETIREMENT ADVANTAGE GAA BALANCE PORTFOLIO
By Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP

 

ACCT# 2QM- Asset Growth

PUTNAM INVESTMENT MANAGEMENT LLC,

on behalf of its series, ASSET ALLOCATION GROWTH by Putnam Investment
Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ACCT# 256- Asset Balance

PUTNAM ASSET ALLOCATION FUND: BALANCED PORTFOLIO

By Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   Vice President

 

ACCT#- Asset Conservative

PUTNAM INVESTMENT MANAGEMENT LLC,

on behalf of its series, ASSET ALLOCATION CONSERVATIVE

by Putnam Investment Management, LLC

By:  

/s/ Suzanne Deshaies

  Name:   Suzanne Deshaies   Title:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

MAXIM PUTNAM HIGH YIELD BOND PORTFOLIO OF MAXIM SERIES FUND by Putnam Investment
Management, LLC

/s/ Kevin Parnell

Name:   Kevin Parnell Title:   Supervisor

 

ColumbusNova CLO, LTD. 2007-1

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager, as Lender

By:  

/s/ Ken Selle

  Name:   Ken Selle   Title:   Managing Director

 

Thracia LLC, as Lender

By:  

/s/ Dhananjay Pai

  Name:   Dhananjay Pai   Title:   Chief Operating Officer

 

RIDGEWORTH FUNDS – SEIX FLOATING RATE HIGH INCOME FUND By: Seix Investment
Advisors LLC, as Sub-Adviser and as a Lender ROCHDALE FIXED INCOME OPPORTUNITIES
PORTFOLIO By: Seix Investment Advisors LLC, as Sub-Adviser and as a Lender By:  

/s/ George Goudelias

  Name:   George Goudelias   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Pacifica CDO V, as a Lender

By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

 

Pacifica CDO VI, as a Lender

By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

 

Prospero CLO I BV, as a Lender By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

 

PROSPERO CLO II BV, as a Lender

By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

 

Veritas CLO I Ltd, as a Lender By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Veritas CLO II Ltd, as a Lender By:  

/s/ Ronald M. Grobeck

  Name:   Ronald M. Grobeck   Title:   Managing Director

 

GULF STREAM-COMPASS CLO 2007-1 LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

GULF STREAM-SEXTANT CLO 2007-I LTD, as Lender

By: Gulf Stream Asset Management LLC

As Collateral Manager

By:  

/s/ Barry Love

  Name:   Barry Love   Title:   Chief Credit Officer

 

Aberdeen Loan Funding Ltd, as Lender

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By:  

/s/ Jason Post

  Name:   Jason Post   Title:   Operations Director

 

Armstrong Loan Funding, LTD., as Lender

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By:  

/s/ Jason Post

  Name:   Jason Post   Title:   Operations Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Highland Credit Opportunities CDO Ltd, as Lender

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:  

/s/ Jason Post

  Name:   Jason Post   Title:   Operations Director

 

Highland Offshore Partners, L.P., as Lender

By: Highland Capital Management, L.P., As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By:  

/s/ Jason Post

  Name:   Jason Post   Title:   Operations Director

 

Fidelity Advisor Series I: Fidelity Advisor High

Income Advantage Fund, as Lender

By:  

/s/ Jeffrey Christian

  Name:   Jeffrey Christian   Title:   Deputy Treasurer

 

Fidelity American High Yield Fund, For: Fidelity

Investments Canada, Limited, as Trustee of Fidelity

American High Yield Fund, as Lender

By:  

/s/ Jeffrey Christian

  Name:   Jeffrey Christian   Title:   Deputy Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Fidelity Puritan Trust: Fidelity Puritan Fund, as Lender

By:  

/s/ Jeffrey Christian

  Name:   Jeffrey Christian   Title:   Deputy Treasurer

 

Fidelity Canadian Asset Allocation Fund, For: Fidelity

Investments Canada, Limited, as Trustee of Fidelity

Canadian Asset Allocation Fund, as Lender

By:  

/s/ Jeffrey Christian

  Name:   Jeffrey Christian   Title:   Deputy Treasurer

 

Fidelity Canadian Balanced Fund, For: Fidelity

Investments Canada, Limited, as Trustee of Fidelity

Canadian Balanced Fund, as Lender

By:  

/s/ Jeffrey Christian

  Name:   Jeffrey Christian   Title:   Deputy Treasurer

 

IG Investment Management Ltd., as trustee for IG FI

Canadian Allocation Fund, By: Pyramis Global

Advisors LLC as Authorized Signatory, as Lender

By:  

/s/ Lynn M. Farrand

  Name:   Lynn M. Farrand   Title:   Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KKR Financial CLO 2007-A, Ltd., as Lender By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

KKR Financial CLO 2005-2, Ltd., as Lender

By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

KKR Financial CLO 2005-1, Ltd., as Lender By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KKR Financial CLO 2006-1, Ltd., as Lender By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

Oregon Public Employees Retirement Fund, as Lender By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

KKR FI Partners I, L.P., as Lender

By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

KKR Debt Investors II (2006) (Ireland) L.P., as Lender

By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KKR Corporate Credit Partners L.P., as Lender

By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

Maryland State Retirement and Pension System, as Lender

By:  

/s/ Alexandra Ochev

  Name:   Alexandra Ochev   Title:   Authorized Signatory

 

Western Asset Management Company as Agent and Investment Manager on behalf of
John Hancock Fund II Floating Rate Income Trust, as an Extending First Lien
Lender

By:  

/s/ Kim Nguyen

  Name:   Kim Nguyen   Title:   Authorized Signatory

 

Mariner LDC, as Lender

By:  

Mariner Investment Group, as Investment Advisor

By:  

/s/ Richard Holahan

  Name:   Richard Holahan   Title:   Authorized Signatory

 

Caspian Select Credit Master Fund, Ltd., as Lender

By:

  Mariner Investment Group, as Investment Advisor By:  

/s/ Richard Holahan

 

Name:

  Richard Holahan  

Title:

  Authorized Signatory

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Caspian Capital Partners, L.P., as Lender

By:

  Mariner Investment Group, as Investment Advisor By:  

/s/ Richard Holahan

  Name:   Richard Holahan   Title:   Authorized Signatory

 

Caspian Solitude Master Fund, L.P., as Lender

By:   Mariner Investment Group LLC, as Investment Advisor By:  

/s/ Richard Holahan

  Name:   Richard Holahan   Title:   Authorized Signatory

 

CITIGROUP FINANCIAL PRODUCTS Inc, as Lender

By:  

/s/ Scott R. Evan

  Name:   Scott R. Evan   Title:   Authorized Signatory

 

Western Asset Management Company as Agent and Investment Manager on behalf of
Western Asset Floating Rate High Income Fund LLC, as Lender By:  

/s/ Kim Nguyen

  Name:   Kim Nguyen   Title:   Authorized Signatory

 

Castle Hill II-Ingots, Ltd

By:   Sankaty Advisors LLC, as Collateral Manager By:  

/s/ Andrew S. Viens

  Name:   Andrew S. Viens   Title:   Sr. Vice President of Operations

 

Katonah IV, Ltd. by Sankaty Advisors, LLC as Sub-Advisors

By:  

/s/ Andrew S. Viens

  Name:   Andrew S. Viens   Title:   Sr. Vice President of Operations

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment, dated as of January 26, 2011 (the
“Fifth Amendment”), to the Credit Agreement, dated as of April 10, 2007 (the
“Credit Agreement”), among Domus Intermediate Holdings Corp. (“Holdings”),
Realogy Corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as
administrative agent (the “Administrative Agent”), and the other agents from
time to time party thereto.

2. The Credit Agreement is being amended pursuant to the First Amendment. Each
of the parties hereto hereby agrees, with respect to each Loan Document to which
it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the First Amendment; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the First Amendment, as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile or
email), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

[LOAN PARTIES] By:  

 

  Name:   Title:

[Acknowledgement and Confirmation]